Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 1 of 101 PageID# 5089



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

    In re: ZETIA (EZETIMIBE) ANTITRUST
    LITIGATION

                                           MDL No. 2836
    This Document Relates To:
                                           Civil Action No. 18-md-2836-RBS-DEM
    All Direct Purchaser Class Actions
                                           REDACTED - Pursuant to Order dated May
                                           21, 2019



   DIRECT PURCHASER PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION
                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 2 of 101 PageID# 5090



                                                   TABLE OF CONTENTS

   I.     INTRODUCTION ...............................................................................................................1

   II.    PARTIES .............................................................................................................................3

   III.   JURISDICTION AND VENUE ..........................................................................................6

   IV.    REGULATORY FRAMEWORK .......................................................................................7

          A.         The regulatory structure for approval and substitution of generic drugs. ................7

                     1.         The Hatch-Waxman amendments ................................................................8

                     2.         Regulatory exclusivities for new drugs......................................................10

                     3.         ANDA paragraph IV certifications. ...........................................................11

                     4.         The first filer’s 180-day exclusivity period. ..............................................12

                     5.         Patents are not bulletproof. ........................................................................13

          B.         The competitive effects of AB-rated generic competition. ....................................14

                     1.         The first AB-rated generic is priced below the brand. ...............................16

                     2.         Later generics drive prices down further. ..................................................17

                     3.         Authorized generics, like other generics, compete on price. .....................18

          C.         Pharmaceutical manufacturers game the regulatory structure in order to
                     impair competition. ................................................................................................19

                     1.         No-AG clauses provide a means for manufacturers to share the
                                gains from conspiring. ...............................................................................23

   V.     FACTS ...............................................................................................................................27

          A.         A short primer on cholesterol-lowering drugs. ......................................................27

          B.         Early 1990s: Merck develops hydroxyl-substituted azetidinone compounds
                     useful as hypocholesterolemic agents. ...................................................................29

          C.         1993-1998: Merck applies for, and obtains, the original azetidinone
                     patents (the ’365, ’115, and ’966 patents)..............................................................32

                     1.         1993-1994: Merck files two patent applications addressing
                                hydroxyl-substituted azetidinone compounds useful as
                                hypocholesteremic agents. .........................................................................34



                                                                      ii
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 3 of 101 PageID# 5091



              2.         1994-1996: Merck files a third and fourth patent application
                         addressing hydroxyl-substituted azetidinone compounds. ........................34

              3.         Early 1997: Merck obtains its first azetidinone patent, covering
                         processes (the ’365 patent).........................................................................35

              4.         Late 1997: Merck files a fifth patent application addressing
                         azetidinones, this one addressing combination use with statins. ...............37

              5.         Mid-1998: Merck obtains a second azetidinone patent covering
                         compounds, a composition, and a method of treating
                         atherosclerosis (the ’115 patent). ...............................................................38

              6.         Late 1998: Merck obtains a third azetidinone patent for use in
                         combination with statins (the ’966 patent).................................................38

         D.   2000: Merck asks the PTO to reissue the ’115 patent with new ezetimibe
              claims. ....................................................................................................................38

         E.   2001-2002: Merck obtains approval for Zetia, the RE’721 patent, and a
              corresponding 16-month patent term extension. ....................................................39

              1.         2001: Merck files an NDA for Zetia. .........................................................39

              2.         2002: The PTO reissues the ’115 patent as the RE’721 patent..................40

              3.         2002: The FDA approves Zetia..................................................................40

              4.         2002: Merck seeks a 16-month patent term extension for the
                         RE’721 patent. ...........................................................................................40

         F.   2006: Merck obtains its first “sterol non-absorption” patent (the ’106
              patent). ...................................................................................................................41

         G.   2006: Glenmark files the first ANDA for generic Zetia. .......................................43

         H.   2007-2008: Merck sues first-filer Glenmark; Glenmark counterclaims. ...............44

              1.         Early 2007: Merck sues Glenmark for infringing the RE’721 patent
                         (only). .........................................................................................................44

              2.         Spring 2007: Glenmark counterclaims, alleging the RE’721 patent
                         is invalid and unenforceable. .....................................................................45

         I.   Spring 2009: Glenmark receives tentative approval, and Merck receives
              new regulatory exclusivities. .................................................................................50

         J.   Summer 2009: Glenmark seeks partial summary judgment on two discrete
              legal issues. ............................................................................................................50


                                                               iii
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 4 of 101 PageID# 5092



         K.   Fall 2009: Merck obtains the second sterol absorption patent (the ’058
              patent). ...................................................................................................................51

         L.   Spring 2010: Par partners with Glenmark regarding generic Zetia. ......................52

         M.   Summer 2010: Merck, Glenmark, and Par settle with a reverse payment. ............55

              1.         The Court sends Glenmark’s double-patenting argument to trial. .............55

              2.         Two days before trial, Merck, Glenmark, and Par agreed to settle
                         by providing a reverse payment to Glenmark and Par. ..............................56

              3.         The value of the no-AG agreement to Merck. ...........................................62

              4.         The value of the no-AG promise to Glenmark and Par. ............................64

         N.   2010-2013: Merck seeks another reissue and sues more generics. ........................66

              1.         Summer 2010: Merck admits invalidity and seeks reissue of the
                         RE’721 patent. ...........................................................................................66

              2.         Summer 2010: Merck sues Mylan and Teva for infringing the
                         RE’721 patent; both counterclaim. ............................................................67

                         a.         The Mylan litigation. ......................................................................67

                         b.         The Teva litigation. ........................................................................67

              3.         Spring 2011: The Federal Circuit functionally overturns the
                         Glenmark “error” summary judgment decision. ........................................68

              4.         Summer 2011: Merck obtains reissuance of RE’721 patent
                         (RE’461). ...................................................................................................68

              5.         Summer 2011-2012: The Mylan and Teva litigations resolve...................68

                         a.         2011: Schering and Teva settle. .....................................................68

                         b.         2011: The Court denies Merck’s motion for summary
                                    judgment of inequitable conduct. ...................................................69

              6.         2012: After a trial, the Mylan court found no inequitable conduct
                         on inventorship (only). ...............................................................................71

              7.         2012-2013: Schering sues Sandoz; Sandoz counterclaims; the
                         parties settle. ..............................................................................................71

         O.   2016: Glenmark and Par launch a generic form of Zetia; Merck does not. ...........73




                                                                iv
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 5 of 101 PageID# 5093



            P.        2017: 180 days later, five more generics launch....................................................74

            Q.        The no-AG promise was a large reverse payment. ................................................76

   VI.      EFFECTS OF THE SCHEME ON COMPETITION AND DAMAGES TO THE
            DIRECT PURCHASER PLAINTIFFS AND THE CLASS .............................................77

   VII.     MARKET POWER AND DEFINITION ..........................................................................78

   VIII.    MARKET EFFECTS .........................................................................................................81

   IX.      ANTITRUST IMPACT AND IMPACT ON INTERSTATE COMMERCE....................82

   X.       CLASS ACTION ALLEGATIONS ..................................................................................83

   XI.      CONCEALMENT TOLLED THE STATUTE OF LIMITATIONS ................................86

   XII.     CLAIMS FOR RELIEF .....................................................................................................88

   XIII.    DEMAND FOR JUDGMENT ...........................................................................................90

   XIV. JURY DEMAND ...............................................................................................................91




                                                                   v
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 6 of 101 PageID# 5094



          Plaintiffs FWK Holdings, LLC, Rochester Drug Cooperative, Inc., and Cesar Castillo,

   Inc. (collectively, the “direct purchaser plaintiffs”) bring this class action, on behalf of

   themselves and all others similarly situated, against (i) Merck & Company, Inc., Merck Sharp &

   Dohme Corporation, Schering-Plough Corporation, Schering Corporation, and MSP Singapore

   Company LLC (collectively, “Merck”), (ii) Glenmark Pharmaceuticals Limited and Glenmark

   Pharmaceuticals Inc., USA (collectively “Glenmark”), and (iii) Par Pharmaceutical, Inc., based

   on personal knowledge as to themselves and upon information and belief as to all other

   allegations, and allege as follows.

                                         I.     INTRODUCTION

          1.      Merck develops Zetia. In the early 1990s, following its success with statins,

   Merck sought to identify new compounds that could reduce cholesterol and prevent the buildup

   of plaques in arteries. Merck turned to a class of drugs first developed forty years earlier: ACAT

   inhibitors. Merck quickly identified an initial lead compound, SCH48461, and then focused on

   its metabolites and metabolite-like analogues, including SCH58235 or ezetimibe. Merck used

   conventional techniques to develop these compounds into pharmaceutical compositions. Merck

   obtained three patents for these discoveries (one reissued as U.S. Patent No. RE37,721 (the

   “RE’721 patent”)). Ezetimibe became the active ingredient in the blockbuster drug Zetia.

          2.      The RE’721 patent is invalid and/or unenforceable. In 2006, Merck sued

   Glenmark – the first generic manufacturer to seek FDA approval to market generic Zetia –

   alleging infringement of the RE’721 patent. Glenmark argued the RE’721 patent was

   unenforceable for inequitable conduct: Merck intentionally (and deceptively1) failed to tell the


      1
        Years later, in another suit, a court denied Merck’s motion for summary judgment on
   deceptive intent, and concluded that the generic had presented adequate evidence of Merck’s
   deceptive intent to proceed to trial.


                                                      1
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 7 of 101 PageID# 5095



   PTO that compounds claimed in the RE’721 patent were inherent metabolites of compounds

   Merck publicly disclosed years earlier. Merck also withheld references that would have, at

   minimum, caused the examiner to ask questions about metabolites and inherency. Glenmark also

   argued that – separate and apart from inequitable conduct – this inherency rendered the RE’721

   patent invalid for anticipation. (Merck knew well the dangers of inherency, and later conceded

   the invalidity of the RE’721 patent.) Had the case resulted in a decision on the ultimate merits,

   Glenmark would have prevailed.

          3.      Glenmark and Par enter into a distribution agreement. Less than two weeks

   before Glenmark and Merck were scheduled to go to trial, Glenmark and Par entered into a

   marketing and distribution agreement making Par the “exclusive distributor” of Glenmark’s

   generic Zetia. Among other things, this agreement provided that Glenmark and Par would share

   all generic Zetia sales revenues        nd that Par would have an equal say in “all material

   decisions” related to the ongoing litigation. It also prohibited Glenmark from entering into any

   settlement of the Merck-Glenmark patent litigation without Par’s express written consent and

   required Glenmark to pay Par        of any amount received through any such settlement.

          4.      Unlawful reverse payment. Ten days later and two days before trial, Merck and

   Glenmark decided to settle with Par’s express consent. The Supreme Court holds that resolving

   patent infringement litigation by having the plaintiff make a large and unjustified payment to the

   allegedly infringing defendant violates federal antitrust law (assuming the other elements are

   satisfied). Nevertheless, Merck paid Glenmark and Par to stay out of the market for almost five

   years. Merck’s payment took the form of an agreement not to launch its own generic version of

   Zetia (called an “authorized generic”). Merck’s no-authorized-generic (“no-AG”) promise was

   worth an additional $800 million in sales to Glenmark and Par. Glenmark and Par both




                                                    2
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 8 of 101 PageID# 5096



   knowingly and voluntarily entered into the unlawful reverse-payment agreement with Merck.

          5.      180-day exclusivity. As first filer, Glenmark earned the right to keep other generic

   companies off the market for 180 days; this was its statutory reward. But Glenmark could not

   keep Merck from selling a generic. Brand companies launch authorized generics, particularly

   during a first filer’s so-called 180-day exclusivity period, in an effort to staunch the massive loss

   of revenue attending generic entry. The brand’s authorized generic takes up to 50% of generic

   sales away from the first filer. So even though they are selling at a lower price point than the

   brand, authorized generics let the brand hold on to sales that it otherwise would lose.

          6.      Earlier generic entry. In the absence of Merck’s large and unjustified payment,

   Glenmark and Merck would have each launched a generic version of Zetia as early as December

   6, 2011 and, in any event, well before December 12, 2016. Additional generics would have

   launched six months later. The presence of so many generics would have driven prices down to

   competitive levels.

          7.      Damages to the class. The direct purchaser plaintiffs and the direct purchaser

   class have been injured by Merck’s, Glenmark’s, and Par’s conduct. In the absence of the

   unlawful agreement, class members would have been able to buy less-expensive generic

   ezetimibe instead of branded Zetia from as early as December 6, 2011 through the present. The

   class has likely paid hundreds of millions in overcharges as a result of Merck’s, Glenmark’s, and

   Par’s unlawful agreement.

                                            II.     PARTIES

          8.      Plaintiff FWK Holdings, LLC (“FWK”) is a limited liability company organized

   under the laws of the state of Illinois, with its principal place of business located in Glen Ellyn,

   Illinois. FWK is the assignee of the claims of the Frank W. Kerr Company, which, during the

   class period, as defined below, purchased brand Zetia directly from Merck at supracompetitive


                                                     3
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 9 of 101 PageID# 5097



   prices, and therefore suffered antitrust injury as a result of the anticompetitive conduct alleged

   herein.

             9.    Plaintiff Rochester Drug Cooperative, Inc. (“RDC”) is a stock corporation duly

   formed and existing under the New York Cooperative Corporations Law, with its principal place

   of business at 50 Jet View Drive, Rochester, New York 14624. During the class period, as

   defined below, RDC purchased Zetia (ezetimibe) directly from defendants, and was injured as a

   result of defendants’ unlawful conduct.

             10.   Plaintiff Cesar Castillo, Inc. (“Castillo”) is a corporation organized under the laws

   of the Commonwealth of Puerto Rico, with its principal place of business and headquarters

   located in Rio Piedras, Puerto Rico. During the relevant period, as defined below, Plaintiff

   purchased brand Zetia directly from Merck at supracompetitive prices, and therefore suffered

   antitrust injury as a result of the anticompetitive conduct alleged herein.

             11.   Merck & Company, Inc. is a corporation organized and existing under the laws of

   the state of New Jersey, with its principal place of business at 2000 Galloping Hill Road,

   Kenilworth, New Jersey 07033. It is or was the parent company of defendants Merck Sharp &

   Dohme Corporation and MSP Singapore Company LLC.

             12.   Merck Sharp & Dohme Corporation is a corporation organized and existing under

   the laws of the state of New Jersey, with its principal place of business at 2000 Galloping Hill

   Road, Kenilworth, New Jersey 07033. It is a subsidiary of Merck & Company, Inc. and the

   assignee of patents relevant to this lawsuit.

             13.   Schering-Plough Corporation was a corporation organized and existing under the

   laws of the state of New Jersey, with its principal place of business at 2000 Galloping Hill Road,

   Kenilworth, New Jersey 07033.




                                                     4
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 10 of 101 PageID# 5098



          14.     Schering Corporation was a corporation organized and existing under the laws of

   the state of New Jersey, with its principal place of business at 2000 Galloping Hill Road,

   Kenilworth, New Jersey 07033. It was a wholly owned subsidiary of Schering-Plough

   Corporation and the original assignee of the relevant patents.

          15.     In 2009, as part of Merck & Company, Inc.’s acquisition of Schering-Plough

   Corporation, Merck & Company, Inc. merged into Schering-Plough Corporation. Schering-

   Plough Corporation subsequently changed its name to Merck & Company, Inc., and the company

   originally known as Merck & Company, Inc. changed its named to Merck Sharp & Dohme

   Corporation.

          16.     MSP Singapore Company LLC (“MSP”) is a company organized and existing

   under the laws of the state of Delaware, with its principal place of business at 200 Galloping Hill

   Road, Kenilworth, NJ 07033. MSP is a subsidiary of Merck & Company, Inc. and was the

   exclusive licensee of the relevant patents.

          17.     Merck & Company, Inc., Merck Sharp & Dohme Corporation, Schering-Plough

   Corporation, Schering Corporation, and MSP Singapore Company LLC are collectively referred

   to in this complaint as “Merck.”

          18.     Glenmark Pharmaceuticals Limited is a company organized and existing under

   the laws of India, with its corporate office at Glenmark House, B. D. Sawant Marg, Andheri (E),

   Mumbai 400 099, India, and its registered office at B/2 Mahalaxmi Chambers, 22, Bhulabhai

   Desai Road, Mumbai 400 026, India.

          19.     Glenmark Pharmaceuticals Inc., USA is a corporation organized and existing

   under the laws of the State of Delaware with its principal place of business at 750 Corporate

   Drive, Mahwah, New Jersey 07430. It is a wholly owned subsidiary of Glenmark




                                                    5
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 11 of 101 PageID# 5099



   Pharmaceuticals Limited. From 2002, when Glenmark Pharmaceuticals Inc., USA was

   incorporated, forward, the company has been referred to as, done business under, and/or formally

   been known as, both Glenmark Pharmaceuticals Inc., USA and, at points, Glenmark Generics

   Inc., USA. Glenmark Pharmaceuticals Limited and Glenmark Pharmaceuticals Inc., USA

   (including when the company was known as Glenmark Generics Inc., USA) are collectively

   referred to in this complaint as “Glenmark.”

          20.     Par Pharmaceutical, Inc. (“Par”) is a New York corporation with its principal

   place of business in Chestnut Ridge, New York. Par is a subsidiary of Endo International plc, an

   Irish corporation with its U.S headquarters located in Malvern, Pennsylvania. In September

   2015, Endo completed an acquisition of Par Pharmaceuticals Holdings, Inc. and its subsidiaries,

   including Par, and combined it with Endo’s existing generics subsidiary, Qualitest

   Pharmaceuticals. As used in this complaint, “Par” encompasses relevant predecessors- and

   successors-in-interest.

          21.     All of the defendants’ wrongful actions described in this complaint are part of,

   and in furtherance of, the illegal monopolization and restraint of trade alleged herein, and were

   authorized, ordered, and/or undertaken by the defendants’ various officers, agents, employees, or

   other representatives while actively engaged in the management of the defendants’ affairs (or

   that of their predecessors-in-interest) within the course and scope of their duties and

   employment, and/or with the actual, apparent, and/or ostensible authority of the defendants.

                                III.    JURISDICTION AND VENUE

          22.     This action alleges violations of sections 1 and 2 of the Sherman Act, 15 U.S.C.

   §§ 1 & 2, that are actionable under section 4 of the Clayton Act, 15 U.S.C. § 15(a). The action

   seeks to recover treble damages, interest, costs of suit, and reasonable attorneys’ fees for the

   injuries sustained by the plaintiff and members of the class resulting from the following: (i) the


                                                     6
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 12 of 101 PageID# 5100



   defendants’ conspiracy to monopolize and to restrain trade in the United States market for Zetia

   and its generic equivalents.

              23.    The Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

   question), 28 U.S.C. § 1337(a) (antitrust), and 15 U.S.C. § 15 (Clayton Act).

              24.    Venue is appropriate within this district under 15 U.S.C. § 15(a) (Clayton Act), 15

   U.S.C. § 22 (nationwide venue for antitrust matters), and 28 U.S.C. §1391(b) (general venue

   provision). The defendants transact business within this district, and the defendants transact their

   affairs and carry out interstate trade and commerce, in substantial part, in this district. Further,

   the defendants and/or their agents may be found in this district.

              25.    The Court has personal jurisdiction over each defendant. Each defendant has

   transacted business, maintained substantial contacts, and/or committed overt acts in furtherance

   of the illegal scheme and conspiracy throughout the United States, including in this district. The

   scheme and conspiracy have been directed at, and have had the intended effect of, causing injury

   to persons residing in, located in, or doing business throughout the United States, including in

   this district.

                                 IV.     REGULATORY FRAMEWORK

   A.         The regulatory structure for approval and substitution of generic drugs.

               26.   Under the Federal Food, Drug, and Cosmetic Act (“FDCA”),2 manufacturers that

   create a new drug must obtain approval from the Food and Drug Administration (“FDA”) to sell

   the product by filing a New Drug Application (“NDA”).3 An NDA must include specific data

   concerning the safety and effectiveness of the drug, as well as any information on applicable


        2
            Pub. L. No. 75-717, 52 Stat. 1040 (1938) (codified as amended in 21 U.S.C. § 301 et seq.).
        3
            21 U.S.C. §§ 301-392.




                                                      7
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 13 of 101 PageID# 5101



   patents.4

             27.   When the FDA approves a brand manufacturer’s NDA, the manufacturer may list

   in Approved Drug Products with Therapeutic Equivalence Evaluations (known as the “Orange

   Book”) certain kinds of patents that the manufacturer asserts could reasonably be enforced

   against a generic manufacturer that makes, uses, or sells a generic version of the brand drug

   before the expiration of the listed patents.5 The manufacturer may list in the Orange Book within

   30 days of issuance any patents issued after the FDA approved the NDA.6

             28.   The FDA relies completely on the brand manufacturer’s truthfulness about patent

   validity and applicability because it does not have the resources or authority to verify the

   manufacturer’s patents for accuracy or trustworthiness. In listing patents in the Orange Book, the

   FDA merely performs a ministerial act.

            1.     The Hatch-Waxman amendments

            29.    The Hatch-Waxman amendments, enacted in 1984, simplified regulatory hurdles

   for prospective generic manufacturers by eliminating the need for them to file lengthy and costly

   NDAs.7 A manufacturer seeking approval to sell a generic version of a brand drug may instead

   file an Abbreviated New Drug Application (“ANDA”). An ANDA relies on the scientific

   findings of safety and effectiveness included in the brand manufacturer’s original NDA and must

   further show that the generic contains the same active ingredient(s), dosage form, route of

   administration, and strength as the brand drug and that it is bioequivalent, i.e., absorbed at the


      4
          21 U.S.C. § 355(a), (b).
      5
       For example, patents covering processes for making drug products may not be listed in the
   Orange Book.
      6
          21 U.S.C. § 355(b)(1), (c)(2).
      7
        See Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No. 98-417,
   98 Stat. 1585 (1984) (codified as amended at 21 U.S.C. § 355).


                                                     8
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 14 of 101 PageID# 5102



   same rate and to the same extent as the brand. The FDA assigns generics that meet these criteria

   relative to their brand counterparts an “AB” rating.

            30.    The FDCA and Hatch-Waxman amendments operate on the principle that

   bioequivalent drug products containing identical amounts of the same active ingredients, having

   the same route of administration and dosage form, and meeting applicable standards of strength,

   quality, purity, and identity are therapeutically equivalent and may be substituted for one

   another. Bioequivalence demonstrates that the active ingredient of the proposed generic would

   be present in the blood of a patient to the same extent and for the same amount of time as the

   brand counterpart.8

            31.    Through the Hatch-Waxman amendments, Congress sought to expedite the entry

   of less expensive generic competitors to brand drugs, thereby reducing healthcare expenses

   nationwide. Congress also sought to protect pharmaceutical manufacturers’ incentives to create

   new and innovative products.

            32.    The Hatch-Waxman amendments achieved both goals, advancing substantially

   the rate of generic product launches and ushering in an era of historically high profit margins for

   brand pharmaceutical manufacturers. In 1983, before the Hatch-Waxman amendments, only 35%

   of the top-selling drugs with expired patents had generic alternatives; by 1998, nearly all did. In

   1984, prescription drug revenues for brands and generics totaled $21.6 billion; by 2013, total

   prescription drug revenues had climbed to more than $329.2 billion, with generics accounting for

   86% of prescriptions.9 Generics are dispensed about 95% of the time when a generic form is



      8
          21 U.S.C. § 355(j)(8)(B).
      9
        See IMS Institute for Healthcare Informatics, Medicine Use and Shifting Costs of
   Healthcare: A Review of the Use of Medicines in the United States in 2013 30, 51 (2014).




                                                    9
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 15 of 101 PageID# 5103



   available.10

            2.          Regulatory exclusivities for new drugs.

            33.         In order to promote a balance between new drug innovation and generic drug

   competition, the Hatch-Waxman Amendments also provided for exclusivities (or exclusive

   marketing rights) for new drugs. These exclusivities are granted by the FDA upon approval of a

   drug if statutory requirements are met. These exclusivities are listed in the Orange Book, along

   with any applicable patents, and can run concurrently with the listed patents.

            34.         One such exclusivity, New Chemical Entity (NCE) exclusivity, applies to

   products containing chemical entities never previously approved by FDA either alone or in

   combination. If a product receives NCE exclusivity, the FDA may not accept for review any

   ANDA for a drug containing the same active moiety for five years from the date of the NDA’s

   approval, unless the ANDA contains a certification of patent invalidity or non-infringement, in

   which case an application may be submitted after four years.11

            35.         A drug product may also receive a three-year period of exclusivity if its sponsor

   submits a supplemental application that contains reports of new clinical investigations (other

   than bioavailability studies) conducted or sponsored by the sponsor that were essential to

   approval of the supplemental application. If this exclusivity is granted, the FDA may not approve

   an ANDA for that drug for three years from the date on which the supplemental application is

   approved.12

            36.         Regulatory exclusivities are not always absolute bars to generic entry. For


      10
           Id. at 51.
      11
           21 U.S.C. § 355(j)(5)(F)(ii); 21 C.F.R. § 314.108(b)(2).
      12
           21 U.S.C. § 355(j)(5)(F)(iv); 21 C.F.R. § 314.108(b)(2)(5).




                                                        10
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 16 of 101 PageID# 5104



   example, some can be overcome by carving out information in the label or for other reasons. 13

             3.     ANDA paragraph IV certifications.

             37.    To obtain FDA approval of an ANDA, a manufacturer must certify that the

   generic will not infringe any patents listed in the Orange Book. Under the Hatch-Waxman

   amendments, a generic manufacturer’s ANDA must contain one of four certifications:

                    a.      That no patent for the brand has been filed with the FDA (a “paragraph I
                            certification”);

                    b.      That the patent for the brand has expired (a “paragraph II certification”);

                    c.      That the patent for the brand will expire on a particular date and the
                            manufacturer does not seek to market its generic before that date (a
                            “paragraph III certification”); or

                    d.      That the patent for the brand is invalid or will not be infringed by the
                            generic manufacturer’s proposed product (a “paragraph IV
                            certification”).14

             38.    If a generic manufacturer files a paragraph IV certification, a brand manufacturer

   has the ability to delay FDA approval of the ANDA simply by suing the ANDA applicant for

   patent infringement. If the brand manufacturer initiates a patent infringement action against the

   generic filer within forty-five days of receiving notification of the paragraph IV certification, the

   FDA will not grant final approval to the ANDA until the earlier of (i) the passage of two-and-a-

   half years, or (ii) the issuance of a decision by a court that the patent is invalid or not infringed

   by the generic manufacturer’s ANDA.15 Until one of those conditions occurs, the FDA may grant


       13
            See, e.g., 21 C.F.R. §§ 314.94(a)(8)(iv), 314.127(a)(7); 21 U.S.C. § 355a(o).
       14
            21 U.S.C. § 355(j)(2)(A)(vii).
       15
         21 U.S.C. § 355(j)(5)(B)(iii). This period is commonly called a “30-month Hatch-Waxman
   stay” or “30-month stay.” The brand/patent holder can choose to sue the generic after 45 days,
   including waiting until the generic has launched its product, but, in that event, the brand cannot
   take advantage of the 30-month stay of FDA approval, and must instead satisfy the showing
   required to obtain a preliminary injunction to prevent the generic launch.


                                                      11
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 17 of 101 PageID# 5105



   “tentative approval,” but cannot authorize the generic manufacturer to market its product (i.e.,

   grant final approval). The FDA may grant an ANDA tentative approval when it determines that

   the ANDA is ready for final approval but for the 30-month stay.

             4.      The first filer’s 180-day exclusivity period.

             39.     Generics may be classified as (i) first-filer generics, (ii) later generic filers, or (iii)

   authorized generics.

             40.     To encourage manufacturers to seek approval of generic versions of brand drugs,

   the Hatch-Waxman amendments grant the first paragraph IV generic manufacturer ANDA filer

   (“first filer”) a 180-day exclusivity period to market the generic version of the drug, during

   which the FDA may not grant final approval to any other generic manufacturer’s ANDA for the

   same brand drug.16 That is, when a first filer files a substantially complete ANDA with the FDA

   and certifies that the unexpired patents listed in the Orange Book as covering the brand are either

   invalid or not infringed by the generic, the FDA cannot approve a later generic manufacturer’s

   ANDA until that first generic has been on the market for 180 days.17

             41.     The 180-day window is often referred to as the first filer’s six-month or 180-day

   “exclusivity”; this is a bit of a misnomer, because a brand manufacturer (such as Merck) can

   launch an authorized generic (“AG”) at any time, manufacturing its AG in accordance with its

   approved NDA for the branded product but selling at a lower price point. Brand manufacturers

   frequently launch AGs in response to generic entry in order to recoup some of the sales they

   would otherwise lose.


       16
            21 U.S.C. § 355(j)(5)(B)(iv), (D).
       17
         Or, until its first-filer exclusivity has been forfeited. A first filer can forfeit its 180-day
   exclusivity by, for example, failing to obtain tentative approval from the FDA for its ANDA
   within 30 months of filing its ANDA. There is no forfeiture here.




                                                         12
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 18 of 101 PageID# 5106



            42.     The Supreme Court has recognized that “this 180-day period of exclusivity can

   prove valuable, possibly ‘worth several hundred million dollars’” to the first filer.18

            43.     A first filer that informs the FDA it intends to wait until all Orange Book-listed

   patents expire before marketing its generic does not get a 180-day exclusivity period. Congress

   created this 180-day period to incentivize generic manufacturers to challenge weak or invalid

   patents or to invent around such patents by creating non-infringing generics.

            5.      Patents are not bulletproof.

            44.     Patents are not bulletproof. Patents are routinely invalidated or held

   unenforceable, either upon reexamination or inter partes proceedings by the PTO, by court

   decision, or by jury verdict. A patent holder at all times bears the burden of proving

   infringement.

            45.     One way that a generic can prevail in patent infringement litigation is to show that

   its product does not infringe the patent (and/or that the patent holder cannot meet its burden to

   prove infringement). Another is to show that the patent is invalid or unenforceable.

            46.     A patent is invalid or unenforceable when the disclosed invention is obvious in

   light of earlier prior art.

            47.     A patent is also invalid or unenforceable when an inventor, an inventor’s attorney,

   or another person involved with the application, with intent to mislead or deceive the PTO, fails

   to disclose material information known to that person to be material, or submits materially false

   information to the PTO during prosecution.

            48.     A patent is also invalid or unenforceable when a later acquired patent is not


       18
        FTC v. Actavis, Inc., 570 U.S. __, 133 S. Ct. 2223, 2229 (2013) (quoting C. Scott
   Hemphill, Paying for Delay: Pharmaceutical Patent Settlement as a Regulatory Design
   Problem, 81 N.Y.U. L. Rev. 1553, 1579 (2006)).


                                                     13
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 19 of 101 PageID# 5107



   patentably distinct from the invention claimed in an earlier patent (and no exception, such as the

   safe harbor, applies).

             49.    In these circumstances, the PTO’s decision to issue a patent does not substitute for

   a fact-specific assessment of (i) whether the applicant made intentional misrepresentations or

   omissions on which the PTO relied in issuing the patent, and (ii) whether a reasonable

   manufacturer in the patent holder’s position would have a realistic likelihood of succeeding on

   the merits of a patent infringement suit.

             50.    As a statistical matter, if the parties litigate a pharmaceutical patent infringement

   suit to a decision on the merits, it is more likely that a challenged patent will be found invalid or

   not infringed than upheld. The FTC reports that generics prevailed in 73% of Hatch-Waxman

   patent litigation cases resolved on the merits between 1992 and 2002.19 An empirical study of all

   substantive decisions rendered in every patent case filed in 2008 and 2009 similarly reports that

   when a generic challenger stays the course until a decision on the merits, the generic wins 74%

   of the time.20

   B.        The competitive effects of AB-rated generic competition.

             51.    Generics contain the same active ingredient(s) and are determined by the FDA to

   be just as safe and effective as their brand counterparts. The only material difference between

   generics and their corresponding brand versions is their price. Because generics are essentially

   commodities that cannot be therapeutically differentiated, the primary basis for competition


        19
          FTC, Generic Drug Entry Prior to Patent Expiration: An FTC Study vi-vii (2002),
   https://www.ftc.gov/sites/default/files/documents/reports/generic-drug-entry-prior-patent-
   expiration-ftc-study/genericdrugstudy_0.pdf.
        20
          John R. Allison, Mark A. Lemley & David L. Schwartz, Understanding the Realities of
   Modern Patent Litigation, 92 Tex. L. Rev. 1769, 1787 (2014) (“[P]atentees won only 164 of the
   636 definitive merits rulings, or 26%,” and “that number is essentially unchanged” from a decade
   ago.).


                                                      14
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 20 of 101 PageID# 5108



   between a branded product and its generic version, or between generic versions, is price.

   Typically, generics are at least 10% less expensive than their brand counterparts when there is a

   single generic competitor. This discount typically increases to 50% to 80% (or more) when there

   are multiple generic competitors on the market for a given brand. Consequently, the launch of a

   generic usually results in significant cost savings for all drug purchasers, especially direct

   purchasers.

           52.    Since the passage of the Hatch-Waxman amendments, every state has adopted

   drug product selection laws that either require or permit pharmacies to substitute AB-rated

   generic equivalents for brand prescriptions (unless the prescribing physician specifically directs

   that substitution is not permitted). Substitution laws and other institutional features of

   pharmaceutical distribution and use create the economic dynamic that the launch of AB-rated

   generics results both in rapid price decline and rapid sales shift from brand to generic purchasing.

   Once a generic hits the market, it quickly captures sales of the corresponding brand drug, often

   80% or more of the market within the first six months after entry. In a recent study, the Federal

   Trade Commission (“FTC”) found that on average, within a year of generic entry, generics had

   captured 90% of corresponding brand sales and (with multiple generics on the market) prices had

   dropped 85%.21 As a result, competition from generics is viewed by brand manufacturers, such

   as Merck, as a grave threat to their bottom lines.

           53.    Generic competition enables all direct purchasers of a drug to (i) purchase generic

   versions of the drug at substantially lower prices, and/or (ii) purchase the brand at a reduced



      21
          See FTC, Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers Billions 8 (2010),
   https://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-company-pay-
   offs-cost-consumers-billions-federal-trade-commission-staff-study/100112payfordelayrpt.pdf
   (“FTC Pay-for-Delay Study”).


                                                    15
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 21 of 101 PageID# 5109



   price.

            54.   Until a generic version of the brand enters the market, however, there is no

   bioequivalent drug to substitute for and compete with the brand, and the brand manufacturer can

   therefore continue to profitably charge supracompetitive prices. Brand manufacturers, such as

   Merck, are well aware of generics’ rapid erosion of their brand sales. Brand manufacturers thus

   seek to extend their monopoly for as long as possible, sometimes resorting to any means possible

   – including illegal means – to delay or prevent generic competition.

            1.    The first AB-rated generic is priced below the brand.

            55.   Experience and economic research show that the first generic manufacturer to

   market its product prices it below the prices of its brand counterpart.22 Every state either requires

   or permits that a prescription written for the brand be filled with an AB-rated generic. Thus, the

   first generic manufacturer almost always captures a large share of sales from the brand. At the

   same time, there is a reduction in the average price paid for the drug at issue (brand and AB-

   rated generic combined).

            56.   During the 180-day exclusivity period, the first filer is the only ANDA-approved

   generic manufacturer on the market (though the brand’s AG can be, and often is, on the market

   during the 180-day exclusivity period). In the absence of competition from other generics, during

   the 180-day exclusivity period, a first-filer generic manufacturer generally makes about 80% of

   all of the profits that it will ever make on the product.



       22
         FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact ii-iii, vi, 34
   (2011), https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-drugs-short-
   term-effects-and-long-term-impact-report-federal-trade-commission/authorized-generic-drugs-
   short-term-effects-and-long-term-impact-report-federal-trade-commission.pdf (“FTC 2011 AG
   Study”); FTC Pay-for-Delay Study at 1.




                                                     16
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 22 of 101 PageID# 5110



            2.    Later generics drive prices down further.

            57.   Once generic competitors enter the market, the competitive process accelerates,

   and multiple generic manufacturers typically compete vigorously with each other over price,

   driving prices down toward marginal manufacturing costs.23

            58.   According to the FDA and the FTC, the greatest price reductions are experienced

   when the number of generic competitors goes from one to two. In that situation, there are two

   commodities that compete on price. Some typical estimates are that a single generic results in a

   near term retail price reduction of around 10% as compared to the brand price, but that with two

   generic entrants the near term retail price reduction is about 50%.

            59.   In a report by the FTC issued at the request of Congress in 2011, the FTC found

   that generics captured 80% or more of sales in the first six months.24 (This percentage erosion of

   brand sales holds regardless of the number of generic entrants.) In the end, the brand

   manufacturer’s sales decline to a small fraction of their level before generic entry. This is so

   because, “[a]lthough generic drugs are chemically identical to their branded counterparts, they

   are typically sold at substantial discounts from the branded price. According to the Congressional

   Budget Office, generic drugs save consumers an estimated $8 to $10 billion a year at retail

   pharmacies. Even more billions are saved when hospitals use generics.”25




      23
         See, e.g., Tracy Regan, Generic Entry, Price Competition, and Market Segmentation in the
   Prescription Drug Market, 26 Int’l J. Indus. Org. 930 (2008); Richard G. Frank, The Ongoing
   Regulation of Generic Drugs, 357 New Eng. J. Med. 1993 (2007); Patricia M. Danzon & Li-Wei
   Chao, Does Regulation Drive Out Competition in Pharmaceutical Markets?, 43 J.L. & Econ.
   311 (2000).
      24
           FTC 2011 AG Study at 66-67.
      25
        See Generic Drugs: Questions and Answers, FDA, http://www.fda.gov/drugs/resourcesfor
   you/consumers/questionsanswers/ucm100100.htm (last visited Jan. 11, 2018).




                                                    17
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 23 of 101 PageID# 5111



            3.    Authorized generics, like other generics, compete on price.

            60.   Nothing prevents a brand manufacturer from selling an AG at any time. An AG is

   chemically identical to the brand but sold as a generic, typically through either the brand

   manufacturer’s subsidiary (if it has one) or through a third-party distributor. An AG is essentially

   the brand product in a different package.

            61.   One study notes that “pharmaceutical developers facing competition from

   generics have large incentives to compete with their own or licensed ‘authorized generics.’”26

            62.   Brand manufacturers sometimes begin selling AGs before the first-filer generic

   enters the market in order to secure multi-year purchase contracts with direct purchasers and load

   the generic pipeline at the expense of the first-filer generic.

            63.    Competition from an AG substantially reduces drug prices and the revenues of

   the first-filer generic (especially during the 180-day exclusivity period). A study analyzing three

   examples of AGs found that “[f]or all three products, authorized generics competed aggressively

   against independent generics on price, and both the authorized and independent generics

   captured substantial market share from the brand.”27

            64.   The FTC found that AGs capture a significant portion of sales, reducing the first-

   filer generic’s revenues by about 50% on average.28 The first-filer generic makes much less

   money when it faces competition from an AG because (i) the AG takes a large share of unit sales




      26
        Kevin A. Hassett & Robert J. Shapiro, Sonecon, The Impact of Authorized Generic
   Pharmaceuticals on the Introduction of Other Generic Pharmaceuticals 3 (2007), http://www.
   sonecon.com/docs/studies/050207_authorizedgenerics.pdf.
      27
        Ernst R. Berndt et al., Authorized Generic Drugs, Price Competition, and Consumers’
   Welfare, 26 Health Affairs 790, 796 (2007).
      28
           FTC 2011 AG Study at 139.




                                                     18
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 24 of 101 PageID# 5112



   away from the first filer; and (ii) the presence of the AG causes prices, particularly generic

   prices, to decrease.

             65.   Authorized generics are therefore a significant source of price competition. In

   fact, they are the only potential source of generic price competition during the first-to-file

   generic’s 180-day exclusivity period. All drug industry participants recognize this. PhRma

   recognizes it.29 Generic companies recognize it.30 So do brand companies.31

   C.        Pharmaceutical manufacturers game the regulatory structure in order to impair
             competition.

             66.   When they do not face generic competition, brand manufacturers can usually sell

   the brand far above the marginal cost of production, generating profit margins in excess of 70%

   while making hundreds of millions of dollars in sales. The ability to make those kinds of profit


        29
          Brand industry group PhRma sponsored a study that concludes that the presence of an
   authorized generic causes generic prices to be more than 15% lower as compared to when there
   is no authorized generic. IMS Consulting, Assessment of Authorized Generics in the U.S. (2006),
   http://208.106.226.207/downloads/IMSAuthorizedGenericsReport_6-22-06.pdf.
        30
          One generic stated that “[d]ue to market share and pricing erosion at the hands of the
   authorized [generic], we estimate that the profits for the ‘pure’ generic during the exclusivity
   period could be reduced by approximately 60% in a typical scenario.” See FTC 2011 AG Study
   at 81. Another generic quantified the fiscal consequences of competing with an authorized
   generic version of the brand drug Paxil, determining that the authorized generic reduced its first
   generic’s revenues by two-thirds, or by approximately $400 million. Comment of Apotex Corp.
   in Support of Mylan Citizen Petition (Mar. 24, 2004), http://www.fda.gov/ohrms/dockets/dailys/
   04/apr04/040204/04P=0075-emc00001.pdf. In 2004, generic company Teva acknowledged that
   an authorized generic would “severely devalu[e]” its 180 exclusivity because an authorized
   generic “effectively transfers much of the profit value from the generic challenger [to the
   authorized generic]” and “allows the [authorized generic] to seize a significant share of the
   generic supply chain.” Teva Citizen Petition, Docket No. 2004P-0261/CPI (June 9, 2004),
   www.fda.gov/ohrms/dockets/dailys/04/June04/061004/04p-0261-cp00001-01-vol1.pdf.
        31
          Commenting on Teva’s FDA petition, Pfizer stated: “Teva’s petition [to prevent the launch
   of an authorized generic] is a flagrant effort to stifle price competition – to Teva’s benefit and the
   public’s detriment.” Comment of Pfizer at 7, Docket No. 2004P-0261 (June 23, 2004),
   http://www.fda.gov/ohrms/dockets/dailys/04/June04/062904/062904.htm#04P0261; Comment of
   Johnson & Johnson at 1, FDA Docket No. 2004P-0075 (May 11, 2004), http://www.fda.gov/
   ohrms/dockets/dailys/04/June04/060404/04p-0075-c00002-vol1.pdf.


                                                    19
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 25 of 101 PageID# 5113



   margins is what economists call market power. When generics enter the market, however, they

   quickly take 80% or more of the unit sales. And when multiple generics are in the market, the

   competition between the generics drives their prices to near the marginal cost of production. This

   competition puts an end to the brand manufacturer’s market power and delivers enormous

   savings to drug purchasers.

           67.     Brand and first-filer generic manufacturers have a collective interest in preventing

   this competition from breaking out. If they work together to prevent or delay competition, they

   can keep the profit margins on all of the unit sales at 70% and split the resulting excess profits

   among themselves. They can keep for themselves the enormous savings that competition would

   have delivered to drug purchasers.

           68.     A brand manufacturer in the marketplace without competition from generics gets

   all of the profits on all of the unit sales.

           69.     When generic entry occurs, the brand manufacturer loses most of the unit sales;

   generic manufacturers sell most of the units, but at drastically reduced prices; and competition

   delivers enormous savings to drug purchasers. Competition converts what formerly were excess

   profits into purchaser savings.

           70.     To prevent this from happening, brand and generic manufacturers sometimes –

   unlawfully – agree to not compete and instead split the purchaser savings between themselves.

           71.     Figure 1 compares the impact on a brand manufacturer’s profits between (i) a

   situation where it settles a patent lawsuit on the merits (i.e., with only an agreed entry date and

   without a pay-off to the generic company); and (ii) a situation where it settles the lawsuit with a

   large, unjustified payment to the generic manufacturer. In the former situation, the agreed entry

   date for the generic is earlier and the brand manufacturer’s profits are thus greatly reduced. In the




                                                    20
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 26 of 101 PageID# 5114



   latter situation, the agreed entry date is later and the brand manufacturer’s profits increase

   significantly. Earlier entry may also occur if the generic manufacturer launches its product at risk

   (i.e., while the litigation is still pending) or prevails in the patent litigation and then launches its

   product.


                        Figure 1. Impact of Generic Delay on Brand Profits




           72.     In order for such an anticompetitive pact to work, brand and generic

   manufacturers need a means by which to divide the purchaser savings between themselves. The

   generic manufacturer will not refrain from competing if it does not share in the ill-gotten gains

   through some means. Pay-offs from the brand manufacturer are the means by which brand and

   generic manufacturers divide between themselves the ill-gotten gains that delayed competition

   makes possible. These unlawful pay-off deals are often referred to as “pay-for-delay,” “exclusion

   payment,” or “reverse payment” agreements.

           73.     The brand manufacturer may choose to – unlawfully – pay off only the first filer,

   even if other generic manufacturers are also lined up to challenge the patents. The first filer’s


                                                      21
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 27 of 101 PageID# 5115



   agreement to delay marketing its drug also prevents other generic manufacturers from marketing

   their products.

           74.       Later ANDA filers have more modest financial expectations because they may

   have little or no expectation of any form of market exclusivity. By the time they enter the

   market, there is at least the brand and one other generic on the market (and often a second

   generic in the form of an AG) and, thus, the drug has already been, or is on its way to being,

   commoditized.

           75.       In the absence of an anticompetitive agreement between the brand company and

   the first filer, later ANDA filers have procompetitive incentives. They are motivated to expend

   resources to challenge the brand manufacturer’s patent(s) (knowing that the first-filer generic is

   also fighting a patent infringement suit) and to enter the market as early as possible.

           76.       When an anticompetitive agreement with the first filer is already in place,

   however, pursuing the litigation to conclusion becomes less attractive to later filers. The later

   generic manufacturers know that the first filer is not leading the charge against the brand

   manufacturer’s patent(s) (and has sometimes stipulated to the validity or enforceability of the

   patents as part of an anticompetitive reverse payment agreement). The later generics have to bear

   the brunt of the litigation costs themselves and, upon prevailing in the patent litigation, expect to

   face competition from at least the first-filer generic, and typically an authorized generic as well,

   despite having expended time and resources litigating the infringement case. The first settlement

   between a brand and first-filer generic (such as the Glenmark agreement at issue here) will often

   provide that, if a later generic filer launches its generic before the delayed date agreed to by the

   brand and the first filer, the first filer is permitted to launch then as well – greatly reducing the

   incentive the later filer would otherwise have to continue fighting to enter as soon as possible.




                                                      22
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 28 of 101 PageID# 5116



           77.     Thus, some later generics decide to simply give in to or join the conspiracy

   between the brand manufacturer and the first-filer generic and agree to drop their challenges to

   the brand manufacturer’s patent(s) and stay off the market until after entry by the first filer.

           78.     Pay-for-delay agreements are fundamentally anticompetitive and contrary to the

   goals of the Hatch-Waxman statutory scheme. In particular, they extend the brand

   manufacturer’s monopoly by blocking access to more affordable generic drugs, forcing

   purchasers to buy expensive brands instead.

           1.      No-AG clauses provide a means for manufacturers to share the gains from
                   conspiring.

           79.     In the 1990s, the pay-offs from brand manufacturers often took the form of cash

   payments to the generic competitor. Since the 2000s, as a result of regulatory scrutiny,

   congressional investigations, and class action lawsuits, brand and generic manufacturers have

   entered into increasingly more elaborate agreements in an attempt to hide pay-offs.

           80.     One form of pay-off, at issue here, is a no-AG promise. With a no-AG promise,

   the brand manufacturer agrees not to market an AG version of the brand drug for some period of

   time after the first generic enters.

           81.     Again, the first filer’s ANDA exclusivity does not prohibit the brand

   manufacturer from marketing its AG under the authority of its NDA. The Hatch-Waxman

   amendments’ 180-day marketing period is “exclusive” only as against other ANDA-based

   products, not as against the brand manufacturer’s NDA-based AG.

           82.     Absent a no-AG promise, it almost always makes economic sense for the brand

   manufacturer to begin marketing an AG as soon as (or sometimes weeks or months before) the

   first generic enters the marketplace. But competition from an AG has a drastically negative effect

   on the first-filer generic’s revenues. Competition from an AG typically cuts the first filer’s



                                                     23
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 29 of 101 PageID# 5117



   revenues by more than half, as the competing generic takes a substantial volume of the unit sales

   and drives prices lower – delivering commensurate savings to drug purchasers.

          83.     To prevent an AG from causing this substantial loss of revenues and profits, a

   first-filer generic may be willing to delay its entry into the marketplace in return for the brand

   manufacturer’s agreement to forgo competing with an AG. The additional monopoly profits that

   the brand manufacturer gains from the delayed onset of generic competition more than makes up

   for the profits it forgoes by not competing with an AG. The brand manufacturer gains from the

   delayed onset of generic competition. The first filer gains from the absence of generic

   competition for the first 180 days of marketing. But drug purchasers lose.

          84.     The brand and first filer’s reciprocal pledges not to compete harm purchasers

   thrice over. The pact delays the first filer’s entry into the marketplace and thereby extends the

   time during which the more expensive brand is the only product on the market. By delaying the

   first filer’s entry, the pact also delays the time when other, later, generics enter. And the pact

   prevents the brand from marketing an AG during the 180-day exclusivity period, reducing price

   competition during that period, particularly price competition that would otherwise occur

   between the first filer’s generic and the brand’s AG.

          85.     For the first filer, the difference between selling the only generic and competing

   against an AG for 180 days can amount to tens or even hundreds of millions of dollars,

   depending on the size of the brand’s sales. A no-AG pledge thus has the same economic effect as

   a pay-off made in cash. As explained by the then-Chairman of the FTC:

                  Because the impact of an authorized generic on first-filer revenue
                  is so sizable, the ability to promise not to launch an AG is a huge
                  bargaining chip the brand company can use in settlement
                  negotiations with a first-filer generic. It used to be that a brand
                  might say to a generic, “if you go away for several years, I’ll give
                  you $200 million.” Now, the brand might say to the generic, “if I



                                                     24
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 30 of 101 PageID# 5118



                  launch an AG, you will be penalized $200 million, so why don’t
                  you go away for a few years and I won’t launch an AG.”32

   Courts agree that no-AG agreements are a form of payment actionable under Actavis and are

   anticompetitive.33

           86.    For a first ANDA filer (like Glenmark) for a brand drug with billions of dollars in

   annual sales (like Zetia), the difference between selling a generic without having to compete

   against an AG and selling in competition with an AG can amount to hundreds of millions of

   dollars. These economic realities are well known in the pharmaceutical industry. No-AG

   agreements thus allow competitors to benefit from an agreement not to compete and deny

   purchasers the consumer surplus that should flow to them from increased competition.

           87.    Figure 2 depicts what happens when a settlement agreement includes a no-AG

   promise. The red area shows the brand manufacturer’s additional monopoly profits earned during

   the period of delay. The purple area shows the amount of monopoly profit the brand

   manufacturer gives up (i.e., shares with the generic).




      32
          Press Release, FTC, Statement of Chairman Jon Leibowitz on the Release of the
   Commission’s Interim Report on Authorized Generics, (June 24, 2009), https://www.ftc.gov/
   sites/default/files/documents/reports/authorized-generics-interim-report-federal-trade-
   commission/p062105authgenstatementleibowitz.pdf.
      33
         See In re Loestrin 24 Fe Antitrust Litig., Nos. 14-2071, 15-1250, 2016 U.S. App. LEXIS
   3049, at *25-26 (1st Cir. Feb. 22, 2016); In re Opana ER Antitrust Litig., No. 14 C 10150, 2016
   U.S. Dist. LEXIS 16700, at *23-25 (N.D. Ill. Feb. 10, 2016); In re Aggrenox Antitrust Litig., 94
   F. Supp. 3d 224, 242 (D. Conn. 2015); United Food & Commercial Workers Local 1776 &
   Participating Emp’rs Health & Welfare Fund v. Teikoku Pharma USA, Inc., 74 F. Supp. 3d
   1052, 1069 (N.D. Cal. 2014); In re Effexor XR Antitrust Litig., No. 11-cv-5479, 2014 U.S. Dist.
   LEXIS 142206, at *62 (D.N.J. Oct. 6, 2014); Time Ins. Co. v. Astrazeneca AB, 52 F. Supp. 3d
   705, 709-10 (E.D. Pa. 2014); In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 751 (E.D. Pa.
   2014); In re Nexium (Esomeprazole) Antitrust Litig., 968 F. Supp. 2d 367, 392 (D. Mass. 2013).




                                                   25
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 31 of 101 PageID# 5119




                        Figure 2. Impact of No-AG Clause on Brand Profits




          88.     Figure 3 depicts the generic manufacturer’s principal considerations in deciding

   whether to accept a settlement that includes a no-AG promise. Without a settlement, the generic

   could enter earlier – either when the 30 month stay expires (“at risk”) or when it wins the

   litigation. The generic manufacturer’s profits (gross margins) would be high during the 180-day

   exclusivity period and then fall rapidly as additional generics enter. This profit flow is somewhat

   uncertain because (i) if the generic launches at risk, it could (theoretically) later be found to

   infringe a valid patent and (ii) it is expected that the brand manufacturer will launch an

   authorized generic. With a no-AG promise, the profit flow occurs later but is more certain and is

   larger – roughly twice the size – because the generic manufacturer does not lose half of the

   market to the brand manufacturer’s authorized generic and can charge a higher price.




                                                     26
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 32 of 101 PageID# 5120




                      Figure 3. Impact of No-AG Promise on Generic’s Profits




             89.   Pay-offs by means of no-AG clauses usually exceed the value that the first filer

   could have obtained even if it had won the patent infringement litigation. By settling the patent

   case in exchange for a no-AG payoff, the first filer converts that critical six months into a period

   of total generic exclusivity that it was not otherwise entitled to, thus doubling its unit sales and

   making those sales at a higher price.

                                              V.      FACTS

   A.        A short primer on cholesterol-lowering drugs.34

             90.   Cholesterol is essential in constructing and maintaining membranes in animal

   cells. It makes up part of the myelin sheath that insulates nerve cells and facilitates conducting

   nerve impulses. It is also an important precursor for making vitamin D and steroid hormones in


        34
         See, e.g., C. Robin Ganellin, Discovery of the Cholesterol Absorption Inhibitor, Ezetimibe,
   in C. Robin Ganellin, Stanley Roberts & Roy Jefferis, Introduction to Biological and Small
   Molecule Drug Research and Development (2013) (reviewed by Dr. Stuart B. Rosenblum, one of
   the inventors of ezetimibe).


                                                     27
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 33 of 101 PageID# 5121



   the body.

             91.   Our bodies derive cholesterol from two sources. We make cholesterol, mostly in

   our livers. Our bodies also absorb cholesterol through our intestines. This absorption includes

   both cholesterol from the foods we eat and the cholesterol we make. About 50% of the

   cholesterol made in our livers is reabsorbed through our intestines.

             92.   Common thinking is that high cholesterol is associated with coronary heart

   disease and atherosclerosis in some populations. Atherosclerotic coronary heart disease is a

   major cause of death and cardiovascular morbidity in the western world.

             93.   In the 1950s, scientists developed several drugs thought to lower cholesterol

   levels.

             94.   In 1953, scientists in France reported that phylacetic acid and its analogues –

   fibrates – lowered cholesterol levels. This discovery led to the approval of ethyl ester clofibrate

   in the U.S. in 1967; it was later found to have unacceptable side effects and was replaced with

   other fibrates.35

             95.   In the 1970s and 80s, scientists discovered a group of cholesterol-lowering drugs

   known as statins. Statins lower cholesterol levels by inhibiting the enzyme that regulates the

   production of cholesterol in the liver, HMG-CoA reductase. In 1987, Merck launched the first

   statin: lovastatin. Merck later launched a second statin: simvastatin. Other drug companies –

   including Sankyo, Novartis, Pfizer, and AstraZeneca – followed suit. Statins, as a class, were for

   many years the most profitable drugs in pharmaceutical history.

             96.   The 1990s saw a renewed interest in fibrates as (1) cholesterol lowering drugs had



       35
         In the 1980s, scientists discovered that fibrates worked by interacting with the
   peroxiosome proliferator-activated receptors (PPAR-α) in the liver, muscle, and other tissues.


                                                    28
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 34 of 101 PageID# 5122



   become big business, (2) their mechanism of action became better understood, and (3) clinical

   trials demonstrated the efficacy of fibrates on cardiovascular events. Scientists had discovered

   that fibrates inhibited the enzyme Acyl-CoA cholesterol acyltransferase (ACAT), which blocked

   the absorption of cholesterol in the intestine (and may also inhibit cholesterol deposited within

   vascular walls). And clinical data showed that fibrates worked. So while statins had become first

   line treatments, fibrates were still widely prescribed.

   B.        Early 1990s: Merck develops hydroxyl-substituted azetidinone compounds useful as
             hypocholesterolemic agents.

             97.   In the early 1990s, Merck embarked on a broad chemical program to discover

   novel ACAT inhibitors. Scientists working in Schering’s New Jersey facilities began developing

   azetidinone compounds that, hopefully, would be useful in reducing cholesterol levels in

   humans. Those scientists included Stuart B. Rosenblum, Sundeep Dugar, Duane A. Burnett, John

   W. Clader, and Brian McKittrick.

             98.   In lab experiments conducted over a couple of years or less, these scientists

   identified a lead compound, SCH48461, and inherent metabolites and metabolite-like analogues

   of that compound, including SCH58235 or “ezetimibe.” (Ezetimibe would eventually become

   the active ingredient in Zetia).

             99.   SCH 48461 is (3R,3S)-1,4-bis-(4-methoxyphenyl)-3-(3-phenylpropyl)-2-

   azetidinone.36 It is pictured in Figure 4 below. The negative enantiomer possesses significantly

   greater in vivo activity.




        36
         See Brian G. Salisbury, Hypocholesterolemic Activity of a Novel Inhibitor of Cholesterol
   Absorption, SCH 48461, 115 Atherosclerosis 45 (1995); Duane A. Burnett et al., 2-Azetidinones
   as Inhibitors of Cholesterol Absorption, 37 J. Med. Chem. 1733 (1994).


                                                    29
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 35 of 101 PageID# 5123




                                         Figure 4. SCH 48461




           100.   SCH 58235 is 1-(4-fluorophenyl)-(3R)-[3-(4-fluorophenyl)-(3s)-hydroxypropyl]-

   (4S)-(4-hydroxypheyl)-2-azetidinone.37 The use of halogen to block sites of metabolism was then

   well known. To create SCH 58235, Merck scientists used routine laboratory techniques to add

   fluorine to the two phenyl rings, in order to lessen the likelihood of hydroxylation (and thereby

   keep the compound in the body longer). It is pictured in Figure 5 below.




      37
         Stuart B. Rosenblum, Discovery of 1-(4-Fluorophenyl)-(3R)-[3-(4-fluorophenyl)-(3S)-
   hydroxypropyl]-(4S)-(4-hydroxyphenyl)-2-azetidinone (SCH 58235): A Designed, Potent, Orally
   Active Inhibitor of Cholesterol Absorption, 41 J. Med. Chem. 973 (1998).


                                                   30
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 36 of 101 PageID# 5124




                                     Figure 5. SCH 58235, Ezetimibe




            101.     Upon discovering these and other useful compounds (and their metabolites), and

   recognizing their potential to be developed into lucrative prescription drugs down the road,

   Merck set out to obtain broad patent protection.

            102.     Merck knew that publishing journal articles about its research and development

   could potentially undermine its ability to patent its inventions. So while its discoveries occurred

   in the early 1990s, its scientists did not publish their discoveries until after the first patent

   application was filed and, in some instances, only wrote about the development process over a

   decade later.38


       38
         See John W. Clader, Ezetimibe and other Azetidinone Cholesterol Absorption Inhibitors, 5
   Current Topics Med. Chem. 243 (2005); John W. Clader, The Discovery of Ezetimibe: A View
   from Outside the Receptor, 47 J. Med. Chem. 1 (2004); Stuart B. Rosenblum et al., Discovery of
   1-(4-Fluorophenyl)-(3R)-[3-(4-fluorophenyl)-(3S)-hydroxypropyl]-(4S)-(4-hydroxyphenyl)-2-
   azetidinone (SCH58235): A Designed, Potent, Orally Active Inhibitor of Cholesterol Absorption,
   41 J. Med. Chem. 973 (1998); Margaret Van Heek et al., In Vivo Metabolism-Based Discovery of
   a Potent Cholesterol Absorption Inhibitor, SCH58235, in the Rat and Rhesus Monkey through
   the Identification of the Active Metabolites of SCH 48461, 283 J. Pharmacology & Experimental
   Therapeutics 157 (1997); Sundeep Dugar et al., Metabolism and Structure Activity Data Based
   Drug Design: Discovery of (-) SCH 53079, an Analog of the Potent Cholesterol Absorption
   Inhibitor (-) SCH 48461, 11 Bioorganic & Med. Chem. Letters 1271 (1996); John W. Clader et



                                                      31
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 37 of 101 PageID# 5125



   C.        1993-1998: Merck applies for, and obtains, the original azetidinone patents (the
             ’365, ’115, and ’966 patents).

             103.   Beginning in 1993, Merck filed a series of related U.S. patent applications

   addressing hydroxyl-substituted azetidinone compounds useful as hypocholesteremic agents.39

   Three issued as patents; one of these then reissued twice.

             104.   For shorthand, we refer to the family of patents resulting from Merck’s efforts

   here as “the azetidinone patents.” All told, the azetidinone patents include the ’365 patent, the

   ’115 patent, the ’966 patent, the RE’721 patent, and the RE’461 patent.




   al., 2-Azetidinone Cholesterol Absorption Inhibitors: Structure-Activity Relationships on the
   Heterocyclic Nucleus, 39 J. Med. Chem. 3684 (1996); Brian A. McKittrick et al., Stereoselective
   Synthesis and Biological Activity of Cis Azetidinones as Cholesterol Absorption Inhibitors, 16
   Bioorganic & Med. Chem. Letters 1947 (1996); Brian G. Salisbury et al., Hypocholesterolemic
   Activity of a Novel Inhibitor of Cholesterol Absorption, SCH 48461, 115 Atherosclerosis 45
   (1995); Sundeep Dugar et al., Gamma-Lactams and Related Compounds as Cholesterol
   Absorption Inhibitors: Homologs of the β-Lactam Cholesterol Absorption Inhibitor SCH 48461,
   24 Bioorganic & Med. Chem. Letters 2947 (1995); Stuart B. Rosenblum et al., Abstract,
   Discovery of SCH 58235: A Potent Orally Active Inhibitor of Cholesterol Absorption, Baylor
   College of Medicine XII International Symposium on Drugs Affecting Lipid Metabolism (Nov.
   7-10, 1995); Duane A. Burnett et al., 2-Azetidinones as Inhibitors of Cholesterol Absorption, 37
   J. Med. Chem. 1733 (1994).
        39
        All of the patent applications and communications with the PTO described herein were
   done by Schering Corporation and its agents, unless otherwise noted.


                                                    32
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 38 of 101 PageID# 5126




                            Figure 6. The Azetidinone Patents




                                         33
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 39 of 101 PageID# 5127




          1.      1993-1994: Merck files two patent applications addressing hydroxyl-
                  substituted azetidinone compounds useful as hypocholesteremic agents.

          105.    On September 21, 1993, Merck filed U.S. Patent Application 102,440, entitled

   “Hydroxy-Substituted Azetidinone Compounds Useful As Hypocholesterolemic Agents.” Merck

   abandoned the application.

          106.    On June 9, 1994, Merck filed U.S. Patent Application 257,593 as a continuation-

   in-part of the abandoned ’440 application.

          107.    Both the ’440 application and the ’593 application disclosed that the inventions

   described were useful as hypocholesterolemic agents in the treatment and prevention of

   atherosclerosis – the hardening and narrowing of the arteries due to build-up of fats and

   cholesterol on artery walls. These applications explained that the liver is the major organ

   responsible for cholesterol biosynthesis and is the prime determinant of plasma cholesterol

   levels. When intestinal cholesterol absorption is reduced, less cholesterol is delivered to the liver,

   which makes less hepatic lipoprotein and clears more plasma cholesterol (mostly LDL). As

   Merck put it, “the net effect of inhibiting intestinal cholesterol absorption is a decrease in plasma

   cholesterol levels.”

          108.    Merck went on to prosecute the ’593 application for about three years.

          2.      1994-1996: Merck files a third and fourth patent application addressing
                  hydroxyl-substituted azetidinone compounds.

          109.    On September 14, 1994, Merck filed the PCT/US94/10099 application as a

   continuation-in-part of the ’593 application. The PCT’099 application added two example

   compounds in the specification, 3L and 3M, as well as in vivo data for 3L, 3M, and 6A-1.

          110.    On March 18, 1996, the PCT’0099 application entered the national stage in the

   United States under 35 U.S.C. § 337 as U.S. Patent Application No. 617,751. The specification



                                                    34
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 40 of 101 PageID# 5128



   for the ’751 application, as filed, was identical to the specification of the PCT’0099 application.

          111.    Merck went on to prosecute the ’751 application for a little over two years.

          3.      Early 1997: Merck obtains its first azetidinone patent, covering processes
                  (the ’365 patent).

          112.    On May 20, 1997, the ’593 application – Merck’s second azetidinone patent

   application – issued as U.S. Patent No. 5,631,365. The ’365 patent was the first-issued Merck

   azetidinone patent.

          113.    The inventors of the ’365 patent are Drs. Rosenblum, Dugar, Burnett, Clader, and

   McKittrick. All worked for Schering in New Jersey.

          114.    The ’365 patent was originally assigned to Schering Corporation of Kenilworth,

   N.J. In 2012, Merck Sharp & Dohme became the assignee of the ’365 patent by means of a

   conveyance from Schering Corporation.

          115.    The ’365 patent states that “the present invention relates to hydroxyl-substituted

   azetidinones useful as hypocholesterolemic agents in the treatment and prevention of

   atherosclerosis . . . the invention also related to a process for preparing hydroxyl-substituted

   azetidinones.” It observes that “A few azetidinones have been reported as being useful in

   lowering cholesterol and/or in inhibiting the formation of cholesterol-containing lesions in

   mammalian arterial walls,” citing U.S. Patent No. 4,983,594; Ran, Indian J. Chem. (1990);

   European Patent Publication No. 264,231; European Patent No. 199,630; and European Patent

   Application No. 337,549.

          116.    The summary of the invention describes hypocholesterolemic compounds of

   formula I (Figure 6) or a pharmaceutically acceptable salt of those compounds. It also states that

   the invention “relates to” all of the following:

                         “[A] method of lowering the serum cholesterol level in a mammal in need
                          of such treatment comprising administering an effective amount of a


                                                      35
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 41 of 101 PageID# 5129



                          compound of formula I,”

                         “[A] pharmaceutical composition comprising a serum cholesterol-
                          lowering effective amount of a compounds of formula I in a
                          pharmaceutically acceptable carrier;”

                         “[T]he use of a hydroxyl-substituted azetidinone cholesterol absorption
                          inhibitor of formula I for combined use with a cholesterol biosynthesis
                          inhibitors [e.g., statins] … to treat or prevent atherosclerosis or to reduce
                          plasma cholesterol levels;” and

                         “[A] process for preparing certain compounds of formula I comprising
                          [five specific steps].”


                      Figure 7. Hypocholesterolemic Compounds of Formula I




          117.    The specification confirms that the invention includes both enantiomers and

   racemic mixtures, and that one enantiomer may lead to greater cholesterol inhibition than

   another: “all isomers, including enantiomers . . . are contemplated as being part of this

   invention . . . including racemic mixtures.” “Isomers can be prepared using conventional

   techniques, either by reacting chiral starting materials or by separating isomers of a compounds

   of formula I.” “Those skilled in the art will appreciate that for some compounds of formula I, one

   isomer will show greater pharmacological activity than another isomer.”

          118.    The specification notes that compounds of the invention can exist in

   “pharmaceutically acceptable” salt forms, identifies at least two dozen salt forms, and describes

   how to prepare salt forms.



                                                    36
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 42 of 101 PageID# 5130



          119.    The specification notes that “Compounds of formula I can be prepared by known

   methods, for example those described below and in WO93/02048,” and then describes several

   methods of preparation. It then discloses that many, if not all, of the “starting compounds” used

   are “either commercially available or well known in the art and can be prepared via known

   methods.”

          120.    The specification notes “We have found that the compounds of this invention

   lower serum lipid levels, in particular serum cholesterol levels. Compounds of this invention

   have been found to inhibit the intestinal absorption of cholesterol and to significantly reduce the

   formation of liver cholesteryl (sic) esters in animal models. Thus, compounds of this invention

   are hypocholesterolemic agents by virtue of their ability to inhibit the intestinal absorption and/or

   esterification of cholesterol; they are, therefore, useful in the treatment and prevention of

   atherosclerosis in mammals; in particular in humans.” It goes on to describe the procedure used

   to determine the in vivo activity of the compounds of formula I, using the “hyperlipidemic

   Hamster.”

          121.    The ’365 patent has four claims. All four claims claim a process of preparing a

   compound of formula I. Claims 1 and 3 are independent claims; Claims 2 and 4 depend on

   claims 1 and 3, respectively.

          122.    The ’365 patent expired on May 20, 2014.

          4.      Late 1997: Merck files a fifth patent application addressing azetidinones, this
                  one addressing combination use with statins.

          123.    On October 14, 1997, Merck filed U.S. Patent Application 953,825 – titled

   “combinations of hydroxyl-substituted azetidinone compounds and HMG CoA reductase

   inhibitors” – as a continuation-in-part of the ’751 application.




                                                    37
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 43 of 101 PageID# 5131



           5.     Mid-1998: Merck obtains a second azetidinone patent covering compounds, a
                  composition, and a method of treating atherosclerosis (the ’115 patent).

           124.   On June 16, 1998, the ’751 application issued as U.S. Patent No. 5,767,115. The

   ’115 patent had nine claims. Claims 1-7 claim compounds, claim 8 claims a pharmaceutical

   composition for the treatment or prevention of atherosclerosis (or for the reduction of plasma

   cholesterol levels), and claim 9 covers a method of treating or preventing atherosclerosis (or

   reducing plasma cholesterol levels) comprising administering to a mammal in need of such

   treatment an effective amount of a compound of claim 1.

           125.   Ezetimibe (the active ingredient in Zetia) is within the scope of claims 1-3, 5, and

   7 of the ’115 patent. Ezetimibe is designated “6A” and is described in Example 6 at column 31,

   lines 1-10 of the specification and in claim 7 at column 40, lines 19-21.

           126.   According to Merck, the ’115 patent expired on June 16, 2015.

           6.     Late 1998: Merck obtains a third azetidinone patent for use in combination
                  with statins (the ’966 patent).

           127.   On December 9, 1998, the ’825 application issued as U.S. Patent No. 5,846,966.

           128.   All claims in the ’966 patent refer to a hydroxyl-substituted azetidinone used in

   combination with an HMG CoA reductase inhibitor – i.e., a statin. Claim 1 refers to hydroxyl-

   substituted azetidinone compounds used in combination, claims 2-5 refer to compositions of

   those compounds used in combination, and claim 6 refers to methods of treating or preventing

   atherosclerosis or reducing plasma cholesterol levels in combination with statins. Claim 8

   explicitly refers to simvastatin (the active ingredient in Merck’s Zocor) and atorvastatin (Pfizer’s

   Lipitor).

   D.      2000: Merck asks the PTO to reissue the ’115 patent with new ezetimibe claims.

           129.   In early 2000, Merck – including Schering Corporation – was preparing a New

   Drug Application for the drug product that came to be known as Zetia. Merck closely reviewed


                                                    38
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 44 of 101 PageID# 5132



   the existing patent portfolio, knowing, as all sophisticated pharmaceutical manufacturers do, that

   the FDA would require them to identify the patents that claim the Zetia product (or a method of

   using it) by listing them in the Orange Book.

          130.    On June 15, 2000, Merck filed Reissue Application No. 09/594,996, asking the

   PTO to reissue the ’115 patent. In preliminary remarks, Merck stated that the reissue application

   was filed “to correct an error concerning the failure to appreciate the full scope of the invention

   by not including claims of narrower scope directed to one of the most preferred compounds

   disclosed in the specification,” namely, ezetimibe (described as 1-(4-fluoro[phenyl)-3(R)-[3(S)-

   (4 fluorophenyl)-3-hydroxypropyl)]-4(S)-(4-hydroxyphenyl)-2-azetidinone). Merck proposed

   adding claims 10-13, claiming the ezetimibe compound (in both prose and graphic form, claims

   10 and 11), a pharmaceutical composition for the treatment or prevention of atherosclerosis or

   the reduction of plasma cholesterol levels (claim 12), a method of treating or preventing

   atherosclerosis or reducing plasma cholesterol levels (claim 13), and a method of use thereof.

          131.    Merck submitted a declaration in support of reissue signed by James R. Nelson,

   Staff Vice President and Associate General Counsel, Patents & Trademarks at Schering-Plough

   Corporation and Vice President at Schering Corporation. Nelson described the error as “the

   failure to include a specific claim to one of the most preferred compounds.”

   E.     2001-2002: Merck obtains approval for Zetia, the RE’721 patent, and a
          corresponding 16-month patent term extension.

          1.      2001: Merck files an NDA for Zetia.

          132.    On December 27, 2001, while the application for reissue was pending, Merck

   submitted NDA 21445 seeking FDA approval to market ezetimibe tablets in the United States

   under the brand name Zetia for the treatment of hypercholesterolemia.

          133.    The NDA sponsor is sometimes identified as Merck/Schering-Plough



                                                    39
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 45 of 101 PageID# 5133



   Pharmaceuticals and sometimes identified as MSP Singapore Company LLC. The proposed

   labeling submitted with the NDA is marked “COPYRIGHT Merck/Schering-Plough

   Pharmaceuticals.” In correspondence, Schering Corporation is identified as the U.S. agent for

   MSP Singapore. During its review, the FDA corresponded with Schering’s Regulatory Affairs

   department, including with Joseph F. Lamendola, Jack Scannelli, and Beth DiDomenico.

          134.    The FDA’s review of Zetia took about ten months. Merck later sought and

   obtained a patent term extension for the period of time encompassed by this regulatory review

   (discussed below).

          2.      2002: The PTO reissues the ’115 patent as the RE’721 patent.

          135.    On May 28, 2002, the RE’966 application issued as U.S. Patent No. RE37,721

   with new claims 10-13. These included the compound ezetimibe (claims 10-11), a composition

   of ezetimibe (claim 12), and a method of using ezetimibe to treat or prevent atherosclerosis or

   reduce plasma cholesterol levels (claims 13).

          3.      2002: The FDA approves Zetia.

          136.    On October 25, 2002, the FDA approved the Zetia NDA and granted it a five-year

   New Chemical Entity exclusivity. Merck launched Zetia later that month. Zetia quickly became a

   steady source of profits for Merck, with annual U.S. sales of about $1 billion in 2010, $1.4

   billion in 2014, and $2.6 billion by 2016.

          137.    The originally approved labeling reflects that Zetia is manufactured for

   Merck/Schering-Plough Pharmaceuticals by Schering Corporation or Merck & Co., Inc.

          4.      2002: Merck seeks a 16-month patent term extension for the RE’721 patent.

          138.    On December 12, 2002, Merck – via James R. Nelson of Schering – requested an

   extension of the patent term of the RE’721 patent based on the duration of the FDA’s review of

   the Zetia NDA (pursuant to 35 U.S.C. § 156 and 37 C.F.R. §§ 1.710-1.791). Merck asked that an


                                                   40
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 46 of 101 PageID# 5134



   additional 497 days of patent term be added.

          139.    Ultimately, on January 17, 2006, the RE’721 patent was extended through

   October 25, 2016. The PTO (in reliance on information obtained from Schering and confirmed

   by the FDA) determined that the RE’721 patent was eligible for a patent term extension of 497

   days. The PTO noted that the period of FDA review was 948 days, but noted that the 14-year

   exception of 35 U.S.C. § 156(c)(3) operates to limit the term of the extension: “the term of the

   patent measured from the date of approval of the approved product plus any patent term

   extension cannot exceed fourteen years.” With the extension, grant in 2006, the RE’721 patent

   was set to expire on October 25, 2016.

   F.     2006: Merck obtains its first “sterol non-absorption” patent (the ’106 patent).

          140.    After Merck filed its NDA, but before it was approved, Merck sought to extend its

   patent protection for Zetia. Merck filed a series of patent applications relating to compounds that

   inhibit sterol absorption and methods for treating specific conditions with those compounds. Two

   issued as patents (the ’106 patent and the ’058 patent). For shorthand, we refer to this family of

   patents as “the sterol non-absorption” applications and patents.

          141.    The sterol non-absorption applications did not claim priority to, or derive from,

   the azetidinone applications. Nor did they share any inventors.




                                                   41
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 47 of 101 PageID# 5135




                              Figure 8. The Sterol Non-Absorption Patents




           142.   On April 18, 2006, Merck’s Application No. 10/136,96840 issued as U.S. Patent

   No. 7,030,106. The ’106 patent was Merck’s first sterol non-absorption patent. It has two claims.

   The inventor is Wing-Kee Philip Cho of Princeton, NJ. The assignee was originally Schering

   Corporation.



      40
          On January 25, 2002, Merck filed Utility Application No. 10/057,323. The ’323
   application claimed priority to two provisional applications, filed in January 26, 2001 and
   September 21, 2001, respectively. It did not claim priority to, nor was it related to, the
   azetidinone patents described above. On May 1, 2002, Merck filed Application No. 10/136,968
   as a divisional of the ’323 application. The primary examiner was San-Ming Hui. The ’323 and
   ’968 applications purported to address compounds and compositions that inhibited sterol
   absorption.


                                                  42
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 48 of 101 PageID# 5136



             143.   According to Merck, the ’106 patent originally was set to expire on January 25,

   2022 but, with a pediatric extension, is now set to expire on July 25, 2022.

             144.   The ’106 patent specification says that “the present invention relates to

   therapeutic combinations of peroxisome proliferator-activated receptor (PPAR) activator(s) and

   sterol absorption inhibitor(s) for treating vascular conditions (including atherosclerosis)”

   (emphasis added).

             145.   But neither of the claims in the ’106 patent refers to combination use. Both claim

   pharmaceutical compositions of ezetimibe that were earlier disclosed in the RE’721 patent.41

   Given this and other earlier disclosures, the ’106 patent is, and clearly was at the time of its

   issuance, invalid as obvious and/or for obviousness-type double patenting.

             146.   By this time, Merck/Schering had listed in the Orange Book the RE’721

   azetidinone patent, the ’966 combination-with-statins patent, and the ’106 sterol non-absorption

   patent. The ‘365 process patent was not listed in the Orange Book, likely because process patents

   – unlike product or method of use patents – are not eligible for listing.

   G.        2006: Glenmark files the first ANDA for generic Zetia.

             147.   On October 25, 2006, generic drug manufacturer Glenmark filed ANDA 78-560,




         The compound represented in Formula II of claims 1 and 2 of the ’106 patent is ezetimibe.
        41

   The table in claims 1 and 2 describing the composition lists lactose monohydrate (a sugar);
   microcrystalline cellulose (a starch); povidone (a disintegrant); crosscarmellose sodium (a
   dissolving agent); sodium lauryl sulfate (a foaming agent); and magnesium stearate (a release
   agent). All are conventional excipients and additives. The RE’721 specification explicitly refers
   to compositions made using conventional excipients and additives and conventional techniques,
   including “non-toxic compatible fillers, binders, disintegrants, buffers, preservatives, anti-
   oxidants, lubricants, flavorings, thickeners, coloring agents, emulsifiers and the like.”




                                                     43
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 49 of 101 PageID# 5137



   seeking FDA approval to market an AB-rated generic version of Zetia.42

             148.   Merck’s new chemical entity exclusivity expired on October 25, 2007, one year

   from the date Glenmark filed. Glenmark could not come to market until after that exclusivity

   expired.

             149.   Glenmark’s ANDA included a paragraph IV certification to all of the patents then

   listed in the Orange Book: the RE’721 azetidinone patent, the ’966 combination-with-statins

   patent, and the ’106 sterol non-absorption patent.43

   H.        2007-2008: Merck sues first-filer Glenmark; Glenmark counterclaims.

             1.     Early 2007: Merck sues Glenmark for infringing the RE’721 patent (only).

             150.   On or about February 9, 2007, Glenmark notified Merck of its ANDA filing and

   provided a detailed account of why the patents were invalid, unenforceable, and not infringed by

   Glenmark’s ANDA product (“Glenmark’s paragraph IV letter”).

             151.   On March 22, 2007, Merck 44 sued Glenmark in the District of New Jersey. Merck

   alleged that Glenmark’s ANDA infringed the RE’721 patent (only).

             152.   Merck did not sue Glenmark, in this suit or any other, for infringing the two other

   Orange Book listed patents, the ’966 or the ’106 patents. Merck apparently did not believe that it

   could realistically expect to win a lawsuit asserting that Glenmark’s generic ezetimibe product

   would infringe the ’966 combination-with-statins azetidinone patent or the ’106 sterol non-




        42
         October 25, 2006 was the first day allowed by law and regulation for would-be generic
   makers of Zetia to file an ANDA for that product; that date was one year before expiration of the
   five-year NCE exclusivity.
        43
          Because the ’365 process patent was not listed in the Orange Book, Glenmark did not need
   to certify to it in its ANDA.
        44
          In this litigation, plaintiffs Schering Corporation and MSP Singapore Company LLC
   referred to themselves collectively as “Schering.” We refer to them here as “Merck” instead.


                                                     44
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 50 of 101 PageID# 5138



   absorption patent because those patents were inapplicable, invalid, or not infringed. Glenmark’s

   product did not include a statin. And the unasserted ’106 patent was, and is, invalid as obvious

   (as described above).

           153.   Under the Hatch-Waxman Act, Merck’s filing of the RE’721 lawsuit –

   irrespective of its prospects of success – triggered a 30-month stay, running from the date

   Glenmark notified Merck of its paragraph IV letter. This stay prevented the FDA from granting

   final approval of Glenmark’s ANDA until the earlier of (i) the expiration of the thirty-month

   stay, or (ii) entry of a final judgment that the RE’721 patent was invalid, unenforceable, and/or

   not infringed.45

           154.   Glenmark represented in a pleading early on that “[t]he amount at issue in this

   case is at least $1 billion, representing the anticipated sales by Glenmark of its generic product

   (and the corresponding loss of sales by [Merck]).”

           2.     Spring 2007: Glenmark counterclaims, alleging the RE’721 patent is invalid
                  and unenforceable.

           155.   On May 23, 2007, Glenmark answered, listed its affirmative defenses, and

   counterclaimed.46 Glenmark sought a declaratory judgment that the RE’721 patent was invalid

   and/or unenforceable. Glenmark asserted that the RE’721 patent was invalid for double

   patenting, anticipation, obviousness, a lack of enablement, and inventorship issues. Glenmark

   also asserted that the RE’721 patent was unenforceable due to inequitable conduct and that


      45
         Thirty months from the date Glenmark sent its paragraph IV certification is August 9,
   2009. At one point during the litigation, Merck asserted that the 30-month stay expired on
   October 25, 2010. We allege here that generics would have entered as early as December 6,
   2011, so the day on which the stay expired – under either interpretation – is before alleged
   generic entry and therefore irrelevant to the direct purchaser plaintiffs’ claims.
      46
          Glenmark filed a corrected answer on June 7, 2007. On March 10, 2008, Glenmark filed a
   first amended answer and counterclaim.




                                                    45
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 51 of 101 PageID# 5139



   Merck was estopped or precluded from asserting infringement by reasons of actions taken and

   statements made to the PTO during prosecution of the application(s) that led to the RE’721

   patent.47 Glenmark refined these arguments as the litigation progressed.

           156.   Invalid for inherent anticipation. Glenmark argued that at least two compounds

   claimed in the RE’721 patent are inherent metabolites of a hypercholesterolemic compound

   (SCH48461) disclosed in an earlier Schering patent application. Merck had disclosed two

   compounds claimed in the RE’721 patent in an earlier patent application: International

   Application No. PCT/US92/05972, filed on July 21, 1992 and published on February 4, 1993 as

   WO 93/02048 (the “PCT’048 publication”).48 Upon ingestion, at least one of these earlier

   disclosed compounds, SCH48461 (disclosed as Example 9), is metabolized to form two

   hydroxyl-substituted compounds that are both claimed in the RE’721 patent. These metabolites

   inherently anticipate the claims of the RE’721 patent.

           157.   Under the doctrine of inherent anticipation, “a prior art reference may anticipate

   without disclosing a feature of the claimed invention if that missing characteristic is necessarily

   present, or inherent, in the single anticipating reference.”49

           158.   Merck and Schering were well aware of the doctrine of inherent anticipation. That

   doctrine featured prominently in a case Schering brought against Geneva Pharmaceuticals for


      47
         In Glenmark’s first amended answer and counterclaim, filed on March 10, 2008, it added a
   claim asserting that the 497-day patent term extension Merck received for the RE’721 patent was
   invalid.
      48
         The named co-inventors of PCT’048 are Duane A. Burnett, John W. Clader,
   Tiruvettipuram K. Thiruvengadem, Chou-Hong Tann, and Junning Lee. Burnett and Clader are
   named as co-inventors of the ’721 patent. The publication date of the PCT’048 predates all
   applications to which the RE’721 claims priority.
      49
         Schering Corp. v. Geneva Pharm., Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003) (citing
   Cont’l Can Co. v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991)), reh’g denied, 348 F.3d
   992 (2003).


                                                     46
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 52 of 101 PageID# 5140



   allegedly infringing a patent for the prescription drug Claritin. There, on August 8, 2002, the

   district court concluded that “the natural, inevitable production of metabolic DCL upon human

   ingestion of loratadine, although not fully appreciated by persons of ordinary skill in that field

   until more recently . . . , demonstrates that this process is an inherent characteristic or functioning

   of the use of loratadine, the subject of the ’233 patent. Therefore, that patent inherently

   anticipates Claims 1 and 3 of the ’716 patent, rendering them invalid.” The district court

   observed that “this is not a new doctrine,” and cited cases from the 1980s and 90s. The district

   court also noted that Schering’s policy arguments to the contrary were “not persuasive” and that

   the Patent and Trademark Appeals Board’s opinions Schering cited in support of its arguments

   that inherency by anticipation did not apply were “not consistent with the Federal Circuit law.”

   The Federal Circuit later affirmed.

           159.   Inequitable conduct for failure to disclose inherency. Glenmark argued that

   Merck committed inequitable conduct during prosecution of the RE’721 patent by not disclosing

   the inherency of these metabolites to the PTO. Merck did not do so before the RE’721 patent

   issued, nor did it do so in any post-issuance communications with the PTO about the RE’721

   patent.50 Inequitable conduct is the atomic bomb of patent law; when found, the entire patent

   becomes invalid and/or unenforceable.


      50
          The RE’721 patent issued on May 28, 2002. The district court Schering v. Geneva opinion
   issued on August 2, 2002. On August 14, 2002, Schering filed a Request for Certificate of
   Correction for the RE’721 patent with the PTO, seeking to correct the priority information
   recited in the RE’721 patent (likely to ensure that it was treated as an application filed under 35
   U.S.C. § 371 and therefore had a later expiration date than the ’365 and ’966 patents). On
   December 12, 2002, Schering filed a Request for Patent Term Extension with the PTO. On
   August 1, 2003, the Federal Circuit affirmed the district court’s inherency decision. Schering’s
   request for patent term extension was not resolved until August 29, 2006. Between May 28, 2002
   and the conclusion of the patent term extension in 2006, Schering never mentioned inherency or
   either Schering v. Geneva decision in any of its communications with the PTO about the RE’721
   patent.


                                                     47
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 53 of 101 PageID# 5141



            160.   Glenmark identified several publications describing the work that the Merck

   scientists did to investigate compound SCH48461, its metabolites and metabolite-like analogues,

   that supported its inherency argument – many authored or reviewed by Merck scientists who

   were also inventors of the RE’721. Merck never disclosed these publications to the PTO during

   prosecution of the RE’721 patent. Glenmark argued that these publications would have been

   material to the PTO when examining the RE’721 patent. That Merck withheld them, and key

   information they contained, reflects deceptive intent.51 These publications included:

                  Margaret Van Heek et al., Abstract, Isolation and Identification of the Active
                   Metabolite(s) of SCH48461 and Possible in Vivo Mechanism of Action for their
                   Inhibition of Cholesterol Absorption, Baylor College of Medicine XII
                   International Symposium on Drugs Affecting Lipid Metabolism (Nov. 7-10,
                   1995) (the “Van Heek 1995 abstract”);

                  Harry R. Davis, Jr. et al., Abstract, The Hypocholesterolemic Activity of the
                   Potent Cholesterol Absorption Inhibitor SCH 58235 Alone and in Combination
                   with HMG CoA Reductase Inhibitors,” Baylor College of Medicine XII
                   International Symposium on Drugs Affecting Lipid Metabolism (Nov. 7-10,
                   1995) (the “Davis 1995 abstract”);

                  Stuart B. Rosenblum et al., Abstract, Discovery of SCH 58235: A Potent Orally
                   Active Inhibitor of Cholesterol Absorption, Baylor College of Medicine XII
                   International Symposium on Drugs Affecting Lipid Metabolism (Nov. 7-10,
                   1995) (the “Rosenblum 1995 abstract”);

                  John W. Clader et al., 2-Azetidinone Cholesterol Absorption Inhibitors: Structure-
                   Activity Relationships on the Heterocyclic Nucleus, 39 J. Med. Chem. 3684
                   (1996) (the “Clader 1996 publication”);52

                  Sundeep Dugar et al., Metabolism and Structure Activity Data Based Drug
                   Design: Discovery of (-) SCH 53079, an Analog of the Potent Cholesterol
                   Absorption Inhibitor (-) SCH 48461, 11 Bioorganic & Med. Chem. Letters 1271

      51
         Rather than repeat the details of Glenmark’s discussion of these publications here, FWK
   incorporates by reference ¶¶ 30-171 of Glenmark’s First Amended Answer and Counterclaims
   (Schering Corp. v. Glenmark Pharm., Inc., USA, No. 07-cv-01334 (D.N.J. Mar. 10, 2008), ECF
   No. 54), attached as Exhibit A.
      52
           Received June 7, 1996. Abstract published in Advance ACS Abstracts on August 1, 1996.




                                                   48
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 54 of 101 PageID# 5142



                   (1996) (the “Dugar 1996 publication”);

                  Margaret Van Heek et al., In Vivo Metabolism-Based Discovery of a Potent
                   Cholesterol Absorption Inhibitor, SCH58235, in the Rat and Rhesus Monkey
                   through the Identification of the Active Metabolites of SCH 48461, 283 J.
                   Pharmacology & Experimental Therapeutics 157 (1997) (the “Van Heek 1997
                   publication”);53

                  Stuart B. Rosenblum et al., Discovery of 1-(4-Fluorophenyl)-(3R)-[3-(4-
                   fluorophenyl)-(3S)-hydroxypropyl]-(4S)-(4-hydroxyphenyl)-2-azetidinone
                   (SCH58235): A Designed, Potent, Orally Active Inhibitor of Cholesterol
                   Absorption, 41 J. Med. Chem. 973 (1998) (the “Rosenblum 1998 publication”).54

            161.   Inequitable conduct re patent term extension. Glenmark argued that Merck further

   committed inequitable conduct when seeking the RE’721 patent term extension, by not

   disclosing that at least some claims were invalid due to inherent anticipation. Merck sought to

   extend the term of the RE’721 patent claims after Schering v. Geneva was decided, knowing that

   claims it sought to extend were invalid under the doctrine of inherent anticipation.

            162.   Invalidity for lack of enablement. Glenmark argued that the RE’721 patent does

   not teach one skilled in the art how to use ezetimibe to prevent atherosclerosis without further

   experimentation, which renders claims invalid for lack of enablement.

            163.   To be enabled, the specification of the patent must teach those skilled in the art

   how to make and use the full scope of the claimed invention without undue experimentation.

   Articles published after a patent application’s filing date can establish a lack of enablement.

            164.   Failure to name inventors. Glenmark argued that Merck may have failed to name

   all inventors, and took discovery on the issue. On May 10, 2006, the industry group

   Pharmaceutical Research and Manufacturers of America (“PhRMA”) presented the Discoverers



      53
         Received for publication on February 13, 1997. Accepted for publication on June 30, 1997.
   Included in the October 1997 issue.
      54
           Submitted October 16, 1997.


                                                    49
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 55 of 101 PageID# 5143



   Award for contributions to the discovery of ezetimibe to three individuals: Harry R. Davis, Jr.,

   Dr. Margaret Van Heek, and Kevin B. Alton. Merck had nominated all. None were listed as

   inventors on the RE’721 patent.

          165.    Lack of proper reissue. Glenmark argued that reissue was improper, and thus the

   reissued claims were invalid, for failure to identify an error in the ’115 patent of the type that

   may be properly corrected through reissue.

          166.    Invalidity for obviousness-type double patenting. Glenmark argued that the

   subject matter claimed in the RE’721 patent was not patentably distinct from matter claimed in

   Merck’s earlier issued (and earlier expiring) ’365 patent. As a result, at least some claims of the

   RE’721 patent were alleged to be invalid for obviousness-type double patenting.

   I.     Spring 2009: Glenmark receives tentative approval, and Merck receives new
          regulatory exclusivities.

          167.    On April 24, 2009, the FDA gave tentative approval to Glenmark’s Zetia ANDA.

   It did so within the 30-months allotted by statute, and so secured Glenmark’s first-filer 180-day

   exclusivity.

          168.    At the time Glenmark received tentative approval, the 30-month stay prevented

   Glenmark from launching.

          169.    In 2009, the FDA listed a new exclusivity in the Orange Book – for adding

   pediatric information to the label – which expired on June 5, 2011. The FDA also added pediatric

   exclusivities to all listed patents and exclusivities, which expired on December 6, 2011.

   J.     Summer 2009: Glenmark seeks partial summary judgment on two discrete legal
          issues.

          170.    In separate motions for partial summary judgment in July of 2009, Glenmark

   raised two discrete legal issues as to which it did not believe there to be any disputed issues of

   facts. At that time, trial was scheduled for May of 2010.


                                                     50
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 56 of 101 PageID# 5144



             171.   Motion re Reissue Error. Glenmark argued that the RE’721 patent was invalid for

   Merck’s failure to identify an error of the type that may be properly corrected in reissue.

   Glenmark argued that the ’115 patent was not, as issued, wholly or partly invalid, and that

   therefore it could not be properly reissued under 35 U.S.C. § 251.

             172.   Motion re Double-Patenting. Glenmark argued that 12 of the 13 claims in the

   RE’721 patent were invalid by reason of obviousness-type double patenting, in light of Merck’s

   earlier issued ’365 patent.

             173.   Neither Glenmark nor Merck moved for summary judgment on any of the other

   issues or arguments listed above (e.g., inherent anticipation, inequitable conduct, lack of

   enablement, or failure to name inventors). From the fact that Glenmark did not move for

   summary judgment on other grounds one can only infer that Glenmark (1) preferred to present its

   other arguments to the finder of fact at trial or (2) believed there to be disputed issues of fact

   between the parties that would prevent its arguments from being conclusively resolved at the

   summary judgment phase.

   K.        Fall 2009: Merck obtains the second sterol absorption patent (the ’058 patent).

             174.   On November 3, 2009, while the Glenmark summary judgment motions were

   pending, Merck’s Application No. 10/998,40055 issued as U.S. Patent No. 7,612,058, Merck’s

   second sterol non-absorption patent.

             175.   The ’058 patent is subject to a terminal disclaimer. According to Merck, it

   originally was set to expire on January 25, 2022, and with a pediatric extension is set to expire on

   July 25, 2022.


        55
         On November 29, 2004, Schering filed Application No. 10/998,400 as a divisional of the
   ’968 application, seeking another inhibition of sterol absorption patent. The primary examiner
   was again San-Ming Hui.


                                                     51
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 57 of 101 PageID# 5145



              176.    The ’058 patent includes 10 claims. All cover methods of treating conditions

   associated with high cholesterol (e.g., atherosclerosis, diabetes, obesity) comprising

   administering a pharmaceutical composition consisting of the same compound and routine

   pharmaceutical additives described in the ’106 patent (Formula II, ezetimibe). The ’058 patent

   was at the time it was issued, and at all times thereafter, invalid for the same reasons as the ’106

   sterol non-absorption patent. Like the ’106 patent, the named inventor is Philip Wing-Kee Cho.

   L.         Spring 2010: Par partners with Glenmark regarding generic Zetia.

              177.    On April 30, 2010, Glenmark and Par entered into a Marketing and Distribution

   Agreement (the “Glenmark/Par Distribution Agreement”) “appoint[ing]” Par to the “exclusive

   distributor to market, distribute and sell” Glenmark’s generic Zetia in the United States. In

   exchange for, among other things, a                  up front payment to Glenmark and Par’s

   promise to pay Glenmark            of its net profit on all of its subsequent sales of Glenmark’s

   generic Zetia in the United States, Par knowingly and voluntarily entered into

                  with Glenmark.

              178.    The Glenmark/Par Distribution Agreement confirms that Glenmark provided Par

   “all documents or materials in its possession or control”56 relating to the “ANDA Litigation,”

   defined as the “patent infringement suit with Schering-Plough (now Merck), U.S., Civil Action

   No. 2:07-cv-01334 in the United States District Court for the District of New Jersey, involving

   U.S. Patent No. RE37,721” (i.e., the Merck-Glenmark patent infringement litigation).57 The

   Glenmark/Par Distribution Agreement required Par and Glenmark to “jointly” make “all material

   decisions” in the Merck-Glenmark patent infringement litigation or any other litigation involving



        56
             GLENMARK-ZETIA-00056715, §7.2.3.
        57
             Id. at Preliminary Statements, ¶ B.


                                                      52
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 58 of 101 PageID# 5146



   generic Zetia. Specifically, Section 9.2.2 of the Glenmark/Par Distribution Agreement, entitled

   “Decisions” provided:

                    9.2.2 Decisions. Glenmark shall keep Par reasonably informed
                    regarding material developments with respect to any Litigation.
                    Glenmark shall continue to control the defense of the Litigation,
                    except that all material decisions with respect to the Litigation
                    shall be made jointly by Glenmark and Par; provided, however,
                    that if the Parties fail to promptly agree upon a course of action,
                    Glenmark’s decision shall control any Litigation as well as any
                    settlements thereof Glenmark and Par, to the extent necessary to
                    protect and preserve the attorney-client privilege between
                    Glenmark and its counsel, shall enter into a common interest
                    and/or joint defense agreement.58

            179.    Under the terms of the Glenmark/Par Distribution Agreement, Glenmark could

   not settle its lawsuit with Merck without Par’s “written consent.” And if any such settlement

   were to occur, Glenmark was required to share any proceeds

                    9.23 Settlement Proceeds. Neither Party shall enter into a
                    settlement with a third party related to the marketing or Launch of
                    the Product without the prior written consent of the other Party. In
                    the event that the Parties enter into a compromise, settlement or
                    other resolution of any Litigation or threatened litigation,
                    Glenmark shall pay Par                        of any amount received
                    by Glenmark pursuant to such compromise, settlement or
                    resolution.59

            180.    The Glenmark/Par Distribution Agreement also required Par to consult with

   Glenmark regarding marketing, pricing, and distribution decisions, and explicitly established a

   Steering Committee comprised of “an equal number of duly qualified representatives of Par and




      58
         Id. at §9.2.2 (emphasis added). The Glenmark/Par Distribution Agreement also required
   Par and Glenmark to share “equally” in all going forward litigation costs, expenses, and attorney
   fees associated with the Merck-Glenmark patent infringement litigation or any other litigation
   involving generic Zetia. Id. at §9.2.1.
      59
           Id. at §9.2.3.


                                                     53
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 59 of 101 PageID# 5147



   Glenmark . . . with the necessary authority to deal with and make decisions concerning the

   matters within the Steering Committee’s authority,” including but not limited to:

                    a.    “overall strategy for the marketing of the Product [generic Zetia]”;

                    b.    “review and advise on the marketing plan”;

                    c.    “monitor the activities and performance of Par related to the marketing

                          Plan”;

                    d.    “review and advise on decisions in connection with the marketing plan”

                    e.    “review and advice on major amendments to the marketing plans,

                          including without limitation, with respect to timelines and budgets”;

                    f.    “discuss pre-Launch marketing plans and strategies (including the

                          estimated Launch Date)”; and

                    g.    “review and advise on life cycle management plans for the Product

                          [generic Zetia] after the Product has been Launched or has been actively

                          planned for Launch”.60

            181.    The Glenmark/Par Distribution Agreement required Glenmark and Par to

   establish the Steering Committee within 30 days of the agreement’s execution, and to “meet a

   minimum of twice a year on an approximately semi-annual basis” and would be chaired by a

   Glenmark representative for the entire period “[p]rior to the pre-Launch commercialization

   planning” but thereafter by a Par representative.61Execution of the Glenmark/Par Distribution

   Agreement made Par a                  with Glenmark concerning the Merck-Glenmark litigation,




      60
           Id. at §3.2.
      61
           Id. at §3.5.


                                                   54
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 60 of 101 PageID# 5148



   its maintenance and settlement, and any settlement proceeds and/or benefits, including on sales

   of Glenmark’s generic Zetia in the United States.

              182.    Par performed under the Glenmark/Par Distribution Agreement by, in part, not

   taking any action that could undermine the conspiracy’s ultimate aims, by distributing generic

   Zetia in the United States starting in December 2016 as contemplated by defendants’ unlawful

   reverse payment agreement.

              183.    Likewise, Glenmark (which retained all rights and ownership of its Zetia

   ANDA),62 performed under the Glenmark/Par Distribution Agreement by refraining from any

   generic Zetia manufacture, sale, or distribution inconsistent with the conspiracy’s agreements,

   including the December 12, 2016 launch date for generic Zetia, and Par’s distribution of generic

   Zetia in the United States as contemplated by the unlawful distribution and reverse payment

   agreements.

   M.         Summer 2010: Merck and Glenmark/ Par settle with a reverse payment.

              1.      The Court sends Glenmark’s double-patenting argument to trial.

              184.    On April 19, 2010, the Honorable Jose L. Linares of the U.S. District Court for

   the District of New Jersey issued opinions addressing each of Glenmark’s motions for partial

   summary judgment. First, the court granted Glenmark’s motion on invalidity, agreeing with

   Glenmark that reissuance of the ’115 patent had been improper because Merck had failed to

   identify the kind of purported error that can be corrected in reissue. This functionally threw out

   claims 10-13, which claimed ezetimibe expressly and had been added in reissue. Merck moved

   for reconsideration of this order on April 30, 2010.

              185.    On the same day, the court denied Glenmark’s second motion for partial summary


        62
             Id. at §6.1.1.


                                                      55
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 61 of 101 PageID# 5149



   judgment (obviousness double patenting), concluding that disputed issues of fact as to whether,

   at the time of the ’365 patent, alternative processes for making the claimed azetidinone

   compounds existed. The court did not hold that there was no double patenting. Rather, the court

   simply concluded that the issue of double patenting should be resolved by the finder-of-fact at

   trial, based on a full evidentiary record.

          2.      Two days before trial, Merck and Glenmark/Par agreed to settle by
                  providing a reverse payment to Glenmark/ Par.

          186.    Trial was scheduled to begin on May 12, 2010. At issue were Glenmark’s

   affirmative defenses and counterclaims, including its assertion that claims 1 through 9 were

   unenforceable because of Merck’s intentional failure to disclose to the PTO either (1)

   compounds claimed in the RE’721 were naturally occurring metabolites of SCH46481 (and

   therefore inherently anticipated by earlier disclosures) or (2) the disqualifying prior art

   publications by Merck’s own scientists that had been hidden from the PTO.

          187.    On May 10, 2010, two days before the scheduled start of trial, Merck and

   Glenmark entered into an agreement that settled the patent infringement lawsuit (the “Merck-

   Glenmark/Par Settlement Agreement”) but, as later events would show, also unlawfully allocated

   the market for ezetimibe.

          188.    Merck and Glenmark agreed to entry of a consent judgment. In order to ensure

   there were no adverse rulings concerning the RE’721 patent as a result of the litigation, a

   condition of the settlement included that the parties seek to have the court vacate its partial

   summary judgment invalidating claims 10-13 for improper reissue. The parties gave the court a

   proposed order, along with the consent judgment vacating the partial summary judgment order

   on claims 10-13. That proposed order makes reference to the fact that the ruling of the Board of

   Patent Appeals and Interferences in Ex parte Tanaka, on which the Court based its ruling



                                                    56
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 62 of 101 PageID# 5150



   invalidating claims 10-13, had been docketed for appeal.

            189.    The proceedings on entry of the consent judgment revealed that the parties had

   agreed that, subject to certain unrevealed caveats, Glenmark/Par would not enter the market with

   its generic Zetia product until December 12, 2016.

            190.    Including as expressed by the terms of the Glenmark/Par Distribution Agreement,

   Par knowingly agreed to the Merck-Glenmark/Par Settlement Agreement. The Glenmark/Par

   Distribution Agreement expressly prohibited Glenmark settling with Merck absent Par’s express

   written consent. The Merck-Glenmark/Par Settlement agreement also expressly acknowledges

   some aspects of Par’s role and participation in the conspiracy as, at minimum, the distributor of

   “Glenmark Product [generic Zetia] in the United States on or after the [unlawfully agreed-to]

   Entry Date.”63

            191.    Par knowingly and voluntarily agreed to the terms of the Merck-Glenmark/Par

   Settlement Agreement and authorized its execution by Glenmark. By operation of the

   Glenmark/Par Distribution Agreement, Par and Glenmark were equal partners with Merck in the

   unlawful reverse payment agreement reflected in the Merck-Glenmark/Par Settlement

   Agreement.

            192.    Although the consent judgment referenced the settlement agreement, it was not

   docketed in the court record. The parties did not publicly reveal any of the remaining terms of

   that agreement at the time of the settlement. Nor have the other terms of that agreement ever

   been made public.

            193.    Certain terms of the Merck-Glenmark/Par Settlement Agreement were revealed

   only by later events. As a quid pro quo for Glenmark/Par’s agreement to drop the patent


      63
           MRKZETIA000000005, §1.19.


                                                    57
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 63 of 101 PageID# 5151
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 64 of 101 PageID# 5152



   2017 is strong evidence that Merck had made a contractual agreement with Glenmark not to

   launch such a product. During this time period – the first six months of generic launch – Merck

   stood to earn hundreds of millions of dollars from an AG launch.

          199.    Sixth, Glenmark reported to its shareholders in May 2017 that it had expected

   before launching the product that it would take well more than 58% of the combined brand and

   generic Zetia sales that it had in fact achieved by then. As noted in detail above, in the absence

   of a no-AG pact, a reasonable pharmaceutical company would realistically expect to take only

   about a 40% market share during that time period (one half of the standard 80% erosion rate).

          200.    Given Merck, Glenmark’s, and Par’s choice to conceal the terms of their unlawful

   agreement, the absence of an AG launch for generic Zetia could be publicly learned only at the

   time that Merck failed to undertake such a launch – late December 2016 and the first six months

   of 2017. Short of some disclosure of the confidential settlement agreement, existence of the no-

   AG agreement could not have been known until Glenmark launched its generic in 2016 and

   Merck failed to launch an AG product.

          201.    The no-AG agreement was a payment to Glenmark and Par from Merck worth

   substantially more than Glenmark and Par could have earned if they had come to market with

   generic Zetia in 2011. Glenmark/Par could not have obtained a no-AG agreement even had

   Glenmark won the patent infringement litigation. By delaying generic entry for more than five

   years, and thereby obtaining the no-AG agreement from Merck, Glenmark, and Par was ensured

   six months of exclusive generic sales, free from competition from Merck’s authorized generic or

   any other generic competitors. Par, Glenmark’s                 , retained     of the unlawful gains

   on Glenmark generic Zetia sales that resulted from Merck’s no-AG promise. The other            of

   those unlawful gains went to Glenmark.




                                                    59
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 65 of 101 PageID# 5153



          202.    For Merck, the benefits of the no-AG agreement were enormous. While it would

   forgo six months of profits on an authorized generic, in turn it would enjoy more than five years

   of monopoly profits selling much more expensive and profitable branded Zetia.

          203.    At this pre-discovery stage, the value of the reverse payment agreement to Merck

   and Glenmark/Par can be calculated using the known economics of the pharmaceutical industry.

          204.    The reverse payment agreement was entered into in May 2010. That agreement

   delayed Glenmark/Par’s generic entry until December 2016. Absent the reverse payment, generic

   entry would have occurred much sooner than it did, and as early as December 6, 2011.

          205.    By that time, other than the RE’721 (addressed momentarily), no other

   impediments existed to the prompt approval and launch of generic Zetia.

          206.    First, Glenmark’s ANDA had already received FDA tentative approval. In effect,

   Glenmark had met all preconditions for final FDA approval other than the 30-month stay that

   Merck’s enforcement of the RE’721 posed against Glenmark.

          207.    Second, no other patents held by Merck would forestall generic entry. The ’966

   patent had claims only to combination products, but generic Zetia is not a combination product,

   and Merck never enforced the ’966 patent against Glenmark. The ’106 and ’058 sterol non-

   absorption patents were obvious in light of the RE’721 disclosures, and Merck never enforced

   those patents against Glenmark. The ’365 patent was limited to the narrow processes set out in

   that patent, and Merck never enforced the ’365 patent against Glenmark.

          208.    Third, no other exclusivity existed after December 5, 2011. The NCE exclusivity

   expired in 2007. Two other exclusivities – an indication exclusivity I-493 and a pediatric

   exclusivity M-54 – were likely capable of being carved out of any generic label, and in any event

   had expired by December 5, 2011.




                                                   60
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 66 of 101 PageID# 5154



          209.    As to the RE’721 patent, in the absence of the reverse payment and with Merck

   and Glenmark/Par acting as reasonable, economically rational companies, generic entry would

   have occurred much sooner than it did – as early as December 6, 2011 – on a date to be

   determined by the jury at trial.

          210.    First, absent the reverse payment, reasonable, economically rational companies in

   the position of Glenmark/Par and Merck may still have settled the litigation, but without a

   reverse payment, and with an earlier agreed entry date. That agreed entry date would have been

   based on the merits (but really the lack thereof) of Merck’s RE’721 infringement claims – claims

   that had no merit. As a result, an arms’ length settlement between economically rational, law-

   abiding companies would have led to an agreed entry date occurring much sooner than it did, and

   as early as the expiration of any lawful exclusivity, i.e., December 6, 2011.

          211.    Second, and alternatively, absent the reverse payment Glenmark would have won

   the trial scheduled to start in May 2010. A finder of fact would have concluded that (for the

   reasons described above) Merck failed to prove that Glenmark infringed a valid patent for one or

   more of the following reasons:

                         Merck (through the inventors, agents, and others with a Rule 56 duty)
                          committed inequitable conduct by intentionally and deceptively hiding the
                          fact that the RE’721 claimed compounds that were naturally occurring
                          metabolites of SCH 48461 (and therefore inherently anticipated by its
                          earlier disclosure in PCT’048), which would render the entire RE’721
                          patent invalid or unenforceable);

                         Regardless of whether Merck committed inequitable conduct, the claims
                          of the RE’721 patent were invalid for inherent anticipation; and

                         The RE’721 patent was invalid for obviousness-type double patenting
                          over the ’365 patent.

          212.    A reasonable, economically rational company in the position of Glenmark/Par

   would have launched generic Zetia soon after a district court ruling in its favor and the expiration



                                                   61
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 67 of 101 PageID# 5155



   of any other, lawful exclusivity.

           213.   Without the large and unjustified payment, several additional generics would have

   come to market after Glenmark/Par’s 180-day exclusivity ended – as early as June 6, 2012, and

   in any event much earlier than June 12, 2017. Merck’s last regulatory exclusivity ran on

   December 6, 2011. By then, Glenmark/Par would have resolved the RE’721 infringement claims

   by either winning at trial, or settling on competitive terms (without a payment), or launching at

   risk. And Merck had not accused Glenmark of infringing any other Orange Book listed patents

   for Zetia.

           214.   In the absence of the large and unjustified payment, Merck would have launched

   its authorized generic version of Zetia at or around the same time that Glenmark/Par launched its

   generic – as early as December 6, 2011 – on a date to be determined by the jury.

           3.     The value of the no-AG agreement to Merck.

           215.   With generic entry in December 2011, Merck would have lost about 80% of its

   branded sales. But without generic entry, it kept all those sales – and continued to enjoy those

   branded sales until the end of 2016.

           216.   Because Glenmark was the first ANDA filer, its agreement not to launch generic

   Zetia until December 2016 created a competition bottleneck wherein no other generic company

   could market a generic Zetia product until 180 days after Glenmark/Par launched its generic

   product. In establishing a bottleneck using Glenmark/Par, Merck maximized the potential for it

   to maintain its monopoly on Zetia for about five years longer than it otherwise would have.

           217.   Determining the value to Merck of the no-AG promise is a matter of estimating

   the additional branded sales it enjoyed during that five-year delay compared to the sales it would

   have made (a) from the reduced sales of branded Zetia, plus (b) the sales of its authorized generic

   during the first six months of generic competition starting in December 2011.


                                                   62
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 68 of 101 PageID# 5156



           218.   Sales of branded Zetia in 2011 totaled $1.298 billion. Based on well documented

   patterns of sales and pricing related to generic entry, Merck’s authorized generic and

   Glenmark/Par’s generic, combined, would have captured about 80% of the amount of branded

   sales in the first six months, with each of those companies splitting the generic sales 50/50

   (therefore, 40% each of the brand share). Those generics would have sold at about 50% of the

   price of the brand. Using these assumptions, the value of the authorized generic sales by Merck

   in the first six months following generic entry in December 2011 would have been about $129.8

   million ($1.298 billion times 0.5 [for the first six months] times 0.4 [share of the generic sales]

   times 0.5 [generic price].64

           219.   Even with generic entry, Merck could still expect to sell some branded product --

   about 10% (or less) of its previous volume per year. So the revenues to Merck in the event of

   timely generic entry in, say, late December 2011, over the five-year time period reasonably

   would have been expected to be about $778.8 million ($1.298 billion baseline times 0.1 [for

   annual branded sales] times 5 [for five years] plus $129.8 [for AG sales in the first six months]).

           220.   As a result of the no-AG agreement, however, Merck enjoyed full branded sales

   from December 2011 through December 2016 without competition from Glenmark’s generic (or

   any other generic manufacturer). If one expected no growth in sales, then Merck would have

   about $6.490 billion in gross sales for Zetia over that five-year period (or about $5.7 billion more

   than it would receive under competitive conditions). Publicly available information indicates that

   total sales for branded Zetia during this entire time period actually amounted to more than $9.1

   billion (or about $8.3 billion more than it would receive under competitive conditions).



      64
         $1,298,000,000  0.50 (1/2 year)  0.80 (generic penetration)  0.50 (generic price) 
   0.50 (split sales volume with Glenmark) = $129,891,200.


                                                    63
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 69 of 101 PageID# 5157



           221.    As a result of the no-AG agreement therefore, Merck enjoyed between about $5.7

   billion to about $8.3 billion in additional sales of branded Zetia, all at a cost of about $129.8

   million in lost authorized generic sales during the first six months of generic entry.

           4.      The value of the no-AG promise to Glenmark and Par.

           222.    The value of the no-AG agreement from Glenmark and Par’s perspective is a

   matter of estimating the additional sales they made during the six month generic exclusivity

   period in 2016 compared to the sales they would have made in the first six months of generic

   competition starting in December 2011 when, without the benefit of the no-AG agreement, they

   would have faced competition from Merck’s authorized generic.

           223.    Under competitive conditions, the calculation of Glenmark/Par’s sales during the

   first six months of generic competition starting in December 2011 is identical to the calculation

   for Merck’s authorized generic during this period, because the same assumptions apply to

   Glenmark/Par’s generic as to Merck’s. Thus the value of generic sales by Glenmark/Par in 2011,

   facing competition from Merck’s authorized generic, would have been approximately $129.8

   million.

           224.    Under the anticompetitive conditions of the no-AG promise, however, Glenmark

   and Par stood in a far better position financially. Glenmark and Par would now collectively (a)

   get 100% (not 50%) of the generic sales in the first six months of generic launch (because there

   was no authorized generic taking market share); (b) be able to sell that generic during those

   months for about 90% (not 50%) of the branded price (because there was no authorized generic

   driving down price); and (c) be able to have its generic product enter a market that had grown in

   size over the five-year delay period. Indeed, by 2016 annual sales of branded Zetia had grown to

   $2.6 billion.

           225.    Without competition from Merck’s authorized generic, Glenmark and Par could


                                                    64
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 70 of 101 PageID# 5158



   expect to capture 80% of the sales of the branded product in 2016, and likely would have priced

   its generic product at about 90% of the brand’s price. As a result, during its six-month

   exclusivity period in 2016, without competition from Merck’s authorized generic, Glenmark and

   Par collectively realized about $936 million in generic sales ($2.6 billion times 0.5 [1/2 year]

   times 0.8 [generic penetration] times 0.9 [generic price]). Par’s share of those unlawful gains

   would have amounted to

              226.   Thus, the agreement with Merck to delay Glenmark/Par’s launch of generic Zetia

   until December 2016 was worth approximately $806 million in additional sales to Glenmark and

   Par                          , compared to sales they would have made beginning in December

   2011 without the benefit of the no-AG agreement ($936 million less $129.8 million). The no-AG

   payment from Merck made delayed generic entry quite lucrative for Glenmark and Par.

              227.   Even if the parties did not foresee the meteoric rise in the sales of the branded

   product between 2011 and 2016, the no-AG promise was still a lucrative one for Glenmark/Par

   from that pessimistic perspective in 2011. If one assumes that the sales of branded Zetia

   remained flat at 2010 levels (when the parties entered into their reverse payment agreement) until

   Glenmark entered with its generic in 2016, the no-AG promise was still worth an additional $225

   million to Glenmark and Par respectively                             over what they would have made

   launching Glenmark’s generic in December 2011.65 Whether or not one assumes that the sales of

   branded Zetia would have remained flat at 2010 levels, the no-AG pact unlawfully delivered to

   both Glenmark and Par more than they could have obtained even if Glenmark had won the patent

   infringement litigation.




         $985,823,000 (2010 brand sales)  0.5 (six months)  0.8 (generic penetration)  0.9
         65

   (generic price) = $354,896,280 – $129,891,200 = $225,005,080.


                                                      65
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 71 of 101 PageID# 5159



   N.     2010-2013: Merck seeks another reissue and sues more generics.

          1.      Summer 2010: Merck admits invalidity and seeks reissue of the RE’721
                  patent.

          228.    On June 9, 2010, within a month after its settlement with Glenmark/Par, Merck

   applied to the PTO for reissuance of the RE’721 patent. Again, to obtain reissue, the applicant

   must identify an error and attest, under oath, that the original patent is wholly or partly

   inoperative or invalid. Merck and its agents admitted that the RE’721 patent was invalid, citing

   inherent anticipation as the reason (as Glenmark had argued).

          229.    In the required declaration accompanying its reissue application, Mark Russell,

   legal director of patents for Schering Corporation attested to an error, and conceded that

   Glenmark’s inherent anticipation argument was correct:

                         “I have reviewed and understand the content of the above identified
                          specification, including the claims . . . .”

                         “I verily believe the original patent to be wholly or partly inoperative or
                          invalid, for the reasons described below . . . by reason of the patentee
                          claiming more than he had the right to claim in the patent.”

                         “At least one error upon which reissue is based is described as follows: At
                          least one claim of RE37,721 E is potentially inherently anticipated by
                          International published patent application WO 93/02048, filed July 21,
                          1992 (PCT/US92/05972) and published February 4, 1993 (“the ’048 PCT
                          publication”). See also European patent application EP 0524595 A1. In
                          infringement litigation involving RE37,721 E, defendants have alleged
                          that the PCT’048 publication recites, in Example 9, a compound, that
                          when administered to mammals, as also reported in the PCT’048
                          publication, metabolizes into one or more compounds that fall within the
                          scope of at least claims 1 of RE37,721 E.”

                         “I hereby declare that all statements made herein of my own knowledge
                          are true and that all statements made on information and belief are
                          believed to be true; and further that these statements were made with the
                          knowledge that willful false statements and the like so made are
                          punishable by fine or imprisonment, or both, under 18 U.S.C. 1001, and
                          that such willful false statements may jeopardize the validity of the
                          application, any patent issuing thereon, or any patent to which this
                          declaration is directed.”


                                                    66
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 72 of 101 PageID# 5160



           230.   In Merck’s preliminary remarks, attorneys Carl A. Morales and James F. Haley,

   Jr. of Ropes and Gray LLP, attorneys/agents for reissue applicants, made similar statements

   about inherent anticipation and invalidity being the basis for seeking reissue, and proposed

   amendments to the claims that ostensibly addressed these problems, namely cancelling claims 1-

   2 and 4-6 and amending claims 3 and 7-9.

           2.     Summer 2010: Merck sues Mylan and Teva for infringing the RE’721
                  patent; both counterclaim.

                  a.     The Mylan litigation.

           231.   In or about April 2010, Mylan Pharmaceuticals, Inc. filed a paragraph IV ANDA

   for generic Zetia.

           232.   Mylan sent its paragraph IV notice for Zetia to Merck on May 25, 2010.

           233.   On June 16, 2010, a week after it filed its latest reissue application, Merck sued

   Mylan for infringement of the RE’721.66

           234.   Mylan counterclaimed, seeking declarations that both patents were invalid and

   unenforceable, also asserting claims for damages under the federal antitrust laws and state unjust

   enrichment laws. Mylan raised many of the arguments initially raised by Glenmark.

                  b.     The Teva litigation.

           235.   On July 21, 2010, Teva Pharmaceuticals notified Merck that Teva had filed

   ANDA 78-724 for approval to make generic Zetia, including a paragraph IV certification that the



      66
          Merck initially asserted that Mylan’s Zetia product infringed the ’966 patent, but withdrew
   that allegation part way through the litigation. Mylan had earlier filed an ANDA for Vytorin, a
   Merck product also marketed to combat high cholesterol that includes ezetimibe as one of two
   active ingredients. Merck’s patent infringement suit against Mylan claiming infringement of the
   RE’721 and ’966 patents by the Vytorin ANDA had been filed in December of 2009, and was
   pending before Judge Linares in the District of New Jersey at the time of the Merck-
   Glenmark/Par settlement. The Vytorin and Zetia cases against Mylan were consolidated for all
   purposes in September 2010.


                                                   67
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 73 of 101 PageID# 5161



   listed patents were invalid and unenforceable.

            236.   On September 1, 2010, Merck filed suit against Teva for infringement of the ’966

   and RE’721 patents in the District of New Jersey. Later that month, Merck formally agreed not

   to assert the ’106 and ’058 patents against Teva.

            3.     Spring 2011: The Federal Circuit functionally overturns the Glenmark
                   “error” summary judgment decision.

            237.   In April 2011, shortly before the ’115 patent was reissued for a second time, the

   Court of Appeals for the Federal Circuit reversed the Board of Patent Appeals and Interferences’

   ruling in Ex parte Tanaka. In Tanaka, the Federal Circuit recognized “the narrow rule”

   permitting applicants to add “dependent claims as a hedge against possible invalidity,” noting

   that this rule “has been embraced as a reasonable interpretation of the reissue statute by this court

   and its predecessor for nearly fifty years.”67

            238.   While this decision effectively overturned the rationale behind the earlier

   Glenmark summary judgment about the technical requirements for invoking the reissue statute, it

   did not in any way undermine any of Glenmark’s other arguments regarding invalidity or

   unenforceability of the RE’721.

            4.     Summer 2011: Merck obtains reissuance of RE’721 patent (RE’461).

            239.   On June 14, 2011, the RE’721 patent was reissued as U.S. Patent No. RE42,461.

            240.   The RE’461 patent as reissued (or as re-reissued in this case) included only claims

   8 through 13, and parts of claims 3 and 7, of the RE’721 patent.

            5.     Summer 2011-2012: The Mylan and Teva litigations resolve.

                   a.     2011: Schering and Teva settle.

            241.   On July 7, 2011, before any substantive rulings in the case and while its parallel


      67
           In re Tanaka, 640 F.3d 1246, 1251-52 (Fed. Cir. 2011).


                                                    68
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 74 of 101 PageID# 5162



   case against Mylan was pending, Merck settled with Teva. Judge Linares entered a consent

   judgment that prohibited Teva from launching generic Zetia before April 25, 2017. No specific

   terms of the settlement were made public.

                   b.     2011: The Court denies Merck’s motion for summary judgment of
                          inequitable conduct.

           242.    On July 25, 2011, Merck filed an amended complaint against Mylan, substituting

   the newly reissued RE’461 patent for the RE’721 patent.

           243.    On August 19, 2011, Mylan filed an answer, affirmative defenses and

   counterclaims to Merck’s amended complaint. In addition to invalidity based on inherent

   anticipation and unenforceability based on failure to disclose prior art, Mylan also alleged that

   the patents were unenforceable because of an intentional failure to disclose one of the inventors

   of ezetimibe.

           244.    On August 22, 2011, the court denied Merck’s motion for judgment on Mylan’s

   defense of inequitable conduct for failure to disclose prior art to the PTO, holding that “Mylan

   has put forth sufficient indirect and circumstantial evidence from which a reasonable fact finder

   could conclude that Schering had knowledge of the materiality of the withheld prior art,” and

   that “a deliberate decision to withhold that information could . . . be reasonably inferred from the

   evidence already presented.”68

           245.    On the same day, Judge Linares granted in part Merck’s motion for summary

   judgment against Mylan, ruling that Mylan’s ANDA did infringe claims 3, 10, 11, and 12.

           246.    On September 30, 2011, Merck indicated that it would no longer be asserting any

   claims of the ’966 patent against Mylan.


      68
        The court also noted that “Schering does not appear to dispute that it had knowledge of the
   metabolite information during prosecution.”


                                                   69
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 75 of 101 PageID# 5163



           247.    On November 18, 2011, Mylan sent a letter to the Court confirming that it would

   be withdrawing a defense, namely its claim “based on the non-disclosure of information

   demonstrating a relationship between compounds claimed in predecessor patents and metabolites

   of a prior art compound.” This withdrawal “thereby reduc[ed] the issues to be tried before the

   Court on December 5, 2011.” Mylan explained that this was done “in the interest of further

   streamlining the issues remaining for trial” and “having considered the time allotted by the Court

   for presentation of issues by the parties.” Mylan also specifically clarified that it had “not

   withdrawn its additional defenses based on inequitable conduct, including those related to

   improper inventorship.”

           248.    Mylan’s choice to pursue the inventorship issue rather than other arguments

   raised earlier in the litigation does not reflect the relative substantive merits of those

   argument/defenses, or Mylan’s own evaluation of them. Instead, the choice simply reflected the

   untenable position in which Mylan found itself: Mylan had a limited amount of time to present

   its case, so Mylan picked a single, discrete issue to try.

           249.    Mylan knew when it was deciding on its litigation strategy in fall 2011 that even

   if it won the patent litigation it would enjoy no regulatory or even de facto exclusivity. It knew

   that Zetia was a blockbuster drug, and that many other generic manufacturers had filed or would

   ultimately file ANDAs seeking to market generic Zetia. Mylan further knew that both of the

   previously announced Glenmark/Par and Teva agreements may have included so-called

   “acceleration clauses” that would permit Glenmark/Par and Teva to enter the market as soon as

   any other generic manufacturer – such as Mylan – entered. And it knew that, in order to trigger

   Glenmark’s 180-day exclusivity, it would have to prevail in the patent case all the way through

   the Federal Circuit. Thus, regardless of the time and resources that Mylan poured into trying to




                                                     70
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 76 of 101 PageID# 5164



   win the patent litigation, the most it could hope to win would be (at best) a one-third or one-

   fourth share or (at worst) a one-seventh share of sales made at a price driven to down near

   marginal cost. Mylan’s litigation strategy reflected the choice of not necessarily the best

   substantive defense, but the cheapest and fastest within the practical constraints.69

           6.     2012: After a trial, the Mylan court found no inequitable conduct on
                  inventorship (only).

           250.   Judge Linares held a bench trial in December 2011, solely on the issue of the

   claimed unenforceability of the RE’461 patent due to Merck’s alleged inequitable conduct based

   on Merck’s alleged misrepresentation of the inventorship of the RE’461 patent. The trial did not

   address any allegations that the RE’461 patent was invalid as obvious over prior art, or any

   allegations of inequitable conduct based on Merck’s failure to disclose invalidating prior art.

           251.   On April 27, 2012, the court ruled that Mylan had failed to prove inequitable

   conduct on the inventorship issue and therefore that the RE’461 patent was not invalid or

   unenforceable on that basis.70

           252.   Later, on August 7, 2013, Mylan’s ANDA for Zetia received tentative approval

   from the FDA. To date, Mylan has not launched a generic version of Zetia in the U.S.

           7.     2012-2013: Schering sues Sandoz; Sandoz counterclaims; the parties settle.

           253.   In August 2012, Sandoz notified Merck that Sandoz had filed ANDA 203-931 for

   approval to market generic Zetia.



      69
          Mylan was the first-filer with respect to another drug (Vytorin) involving the same patents
   at dispute in its Zetia litigation against Merck. But Mylan knew by Fall 2011 that: (1) it would
   not be entitled to 180-day exclusivity with respect to Vytorin because it would fail to get timely
   FDA tentative approval; and (2) other generic manufacturers would enter the market with
   generic Vytorin before or at the time that Mylan entered, even if it won the Vytorin patent case.
      70
         Mylan appealed the verdict, but on February 7, 2013 the Federal Circuit Court of Appeals
   affirmed.


                                                    71
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 77 of 101 PageID# 5165



          254.    On September 27, 2012, Merck sued Sandoz for infringement of the RE’461

   patent in the District of New Jersey. In its amended complaint filed May 29, 2013, Merck alleged

   that the purpose of Sandoz’s ANDA submission was to obtain permission under the FDCA to

   engage in the commercial manufacture, use, offer for sale, and/or sale of Sandoz’s generic Zetia

   prior to the expiration of the RE’461, ’966, ’106, and ’058 patents. In its answer to the amended

   complaint filed July 26, 2013, Sandoz admitted that it had sought approval to manufacture and

   sell generic Zetia prior to the expiration of those patents, and further admitted that Sandoz

   intended to manufacture and sell generic Zetia “immediately and imminently upon approval of

   ANDA No. 203931 in light of potential third party exclusivity rights.” Sandoz pleaded

   affirmative defenses including the unenforceability and invalidity of the RE’461 patent.

          255.    Sandoz also counterclaimed for a declaratory judgment of the unenforceability of

   the RE’721 and RE’461 patents, the invalidity and Sandoz’s non-infringement of one or more of

   the claims of those two patents as well as the ’106 and ’058 patents. Sandoz alleged, inter alia,

   that all the claims of the RE’721 and RE’461 patents were unenforceable due to inequitable

   conduct because Merck had “failed to disclose publications concerning metabolites of a prior art

   compound (compound SCH 48461).” Specifically, Sandoz alleged that the publications Merck

   withheld during prosecution of the RE’721 and RE’461 patents described “metabolic studies of

   SCH 48461 from which the examiner could determine the structure of metabolites of SCH

   48461, and that relevant metabolites were inherently formed by the preparation and

   administration of SCH 48461, as disclosed in [the PCT’048] patent.” Sandoz also alleged that the

   Van Heek 1997 article had claimed the discovery of ezetimibe in conjunction with Dr.

   Rosenblum in 1995, and described the “large chemical synthesis program [that] evolved to

   discover a more potent backup compound for SCH 48461,” including the addition of “[a]




                                                    72
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 78 of 101 PageID# 5166



   benzylic hydroxyl group … to SCH 53695 and several sites that were readily metabolized in

   SCH 48461 were blocked with fluorines resulting in [ezetimibe].” Sandoz additionally averred

   that the Dugar 1996 article, the Rosenblum I 1995 abstract, and the other prior art publications

   discussed above had specifically disclosed that two disclosed compounds, dubbed compound 57a

   and compound 58, were metabolites of SCH 48461 and thus inherently disclosed by the

   teachings of the prior art PCT’048 patent.

          256.    On September 3, 2013, the court ordered Sandoz to provide its ANDA to Merck

   by September 6, 2016 (ECF 46), and ordered Merck to file its response to Sandoz’s

   counterclaims on or before September 17, 2013.

          257.    On September 5, 2013, before the pleadings in the case were closed, and before

   any further proceedings or any substantive rulings in the case, Merck and Sandoz settled all

   issues in the patent infringement litigation. Judge Linares entered a consent judgment prohibiting

   Sandoz from launching generic Zetia before April 25, 2017. No specific terms of the settlement

   were made public.

   O.     2016: Glenmark and Par launch a generic form of Zetia; Merck does not.

          258.    Glenmark’s ANDA 78-560 received final FDA approval on June 26, 2015. In its

   final approval letter, the FDA reconfirmed that Glenmark was entitled to 180-days of market

   exclusivity upon launch.

          259.    On December 12, 2016, Glenmark/Par launched its generic Zetia, which its press

   release of that date described as “the first and only generic version” of Zetia in the United States.

   Glenmark launched its generic product in partnership with Par (as planned).

          260.    From December 12, 2016, through June 12, 2017, Glenmark/Par’s generic

   ezetimibe was the only generic version of Zetia sold in the U.S. market.

          261.    Merck refrained from launching an authorized generic version of Zetia during


                                                    73
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 79 of 101 PageID# 5167



   Glenmark/Par’s 180-day exclusivity period. It did so pursuant to the no-AG pact in the parties’

   unlawful agreement.71

   P.        2017: 180 days later, five more generics launch.

             262.   On or about June 12, 2017 – the day Glenmark/Par’s period of exclusivity expired

   – the FDA approved ANDAs for generic Zetia previously filed by seven competitor companies:

   Teva (ANDA 78-724), Sandoz (ANDA 203-931), Amneal (ANDA 208803), Apotex (ANDA

   208332), Ohm Laboratories (ANDA 207311), Zydus (ANDA 204331), and Watson Laboratories

   (ANDA 200831).

             263.   Five of these manufacturers—Teva, Sandoz, Amneal, Apotex and Ohm

   Laboratories—launched a generic Zetia product in June 2017, shortly after receiving FDA

   approval. Zydus launched its generic Zetia product in August 2017. (Watson Laboratories had

   sold its generic drug business to Teva before June 2017 and so did not launch a generic Zetia

   product, but likely would have done so if the opportunity to launch occurred prior to Teva

   acquiring Watson’s generic drug business.)

             264.   An eighth ANDA, filed by Aurobindo (ANDA 209838), was approved in August

   2017 and launched the same month. An additional ANDA, filed by Alkem Laboratories (ANDA

   209234), was approved in December 2017 and launched the same month.

             265.   Whereas only brand-name Zetia tablets were available to purchasers and




         Merck did not launch an authorized generic at the end of Glenmark/Par’s 180-day
        71

   exclusivity in June 2017. But the economics for Merck after Glenmark/Par’s 180-day exclusivity
   were radically different than the economics for Merck would have been (absent the unlawful no-
   AG pact) during that exclusivity. After the exclusivity, Merck’s authorized generic would have
   been one of at least seven generics on the market, competing for a margin driven down to near
   marginal cost. During Glenmark/Par’s exclusivity, as noted in detail above, a Merck authorized
   generic would have been one of only two generics on the market, taking at least half the sales at
   margins that would have yielded more than a hundred million dollars in profits.


                                                   74
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 80 of 101 PageID# 5168



   consumers before December 2016, and only brand-name Zetia and Glenmark/Par’s generic

   tablets were available from December 2016 to June 2017, by July of 2017 there were six

   generics available to purchasers and consumers in addition to brand tablets, and by September of

   2017 there were eight generics in addition to brand tablets.

          266.    The average retail price of ezetimibe tablets dropped from $10 per pill before

   Glenmark/Par’s launch, to less than $1 per pill as of December 1, 2017, a 90% decrease.

          267.    Absent the no-AG promise, Merck would have launched an authorized generic

   during Glenmark/Par’s 180-day exclusivity period, taking approximately 50% of Glenmark’s

   generic sales and substantially lowering the price that drug purchasers paid for generic Zetia.

   Absent the no-AG promise, Glenmark/Par would not have agreed to delay its launch until

   December 12, 2016, and instead would have entered the market much sooner than it did, as early

   as December 6, 2011. Additional generics would have entered the market six months later and

   further driven down prices.

          268.    The settlement with Glenmark and Par enabled Merck to continue to receive

   monopoly profits until December 12, 2016 and enabled Glenmark and Par to control the generic

   market for 180 days thereafter, with Glenmark and Par sharing in the monopoly profits that the

   reciprocal non-competition pact made possible. The reverse payment agreement not only delayed

   entry into the market of the Glenmark/Par product, it also created a bottleneck that blocked all

   other would-be generic Zetia competitors by postponing the start (and thus also the conclusion)

   of Glenmark/Par’s 180-day first-filer exclusivity period. Once Glenmark/Par’s 180-day

   exclusivity period expired on June 12, 2017, seven other companies launched their generic Zetia

   products. Absent defendants’ unlawful agreement to delay entry until December 12, 2016, these

   or other generic manufacturers would have filed their ANDA applications earlier and would have




                                                   75
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 81 of 101 PageID# 5169



   been ready, willing, and able to enter the market on whatever earlier date Glenmark/Par’s 180-

   day exclusivity expired.

             269.   The Merck-Glenmark/Par Settlement Agreement was collusive and intended to

   maintain a monopoly and allocate the market. In accordance with the Glenmark/Par Distribution

   Agreement, Par distributed generic Zetia in the United States starting in December 2016 as

   contemplated by defendants’ unlawful reverse payment agreement. And Glenmark refrained

   from any generic Zetia manufacture, sale, or distribution inconsistent with the conspiracy’s

   agreements, including the December 12, 2016 launch date for generic Zetia and facilitation of

   Par’s distribution of generic Zetia in the United States as contemplated by the unlawful U.S.

   Distribution and reverse payment agreements.

   Q.        The no-AG promise was a large reverse payment.

             270.   The no-AG payment to Glenmark/Par was large, estimated to be worth more than

   $800 million. It far exceeded any estimate of the litigation expenses Merck saved by settling the

   patent case with Glenmark/Par.72

             271.   The value of the reverse payment agreement to Merck, estimated to be almost $9

   billion, was far greater even than the value to Glenmark/Par, because the years-long delay in

   generic entry protected Merck’s monopoly sales volume and pricing over that time.

             272.   Merck’s reverse payment to Glenmark/Par guaranteed two distinct periods of non-

   competition: (a) the period before generic competition, wherein Merck and Glenmark/Par

   allocated 100% of the market to Merck; and (b) the 180-day exclusivity period after


        72
         One 2015 survey of the cost of patent litigation found that litigation expenses for a case
   such as the one between Merck and Glenmark/Par range from $3.7 million to $6.3 million.
   AIPLA 2015 Report of the Economic Survey, IPICS, http://www.patentinsuranceonline.com/wp-
   content/uploads/2016/02/AIPLA-2015-Report-of-the-Economic-Survey.pdf (last visited Jan. 11,
   2018).


                                                   76
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 82 of 101 PageID# 5170



   Glenmark/Par’s entry, wherein Merck and Glenmark/Par allocated 100% of generic sales to

   Glenmark/Par. So drug purchasers were overcharged twice: before Glenmark/Par’s entry, they

   were forced to pay overcharges for branded Zetia; and during Glenmark/Par’s exclusivity period

   were forced to pay additional overcharges for branded Zetia and generic Zetia. And the unlawful

   agreement had the additional anticompetitive effect of delaying the entry of all of the other

   generic competitors.

           273.   The defendants have no procompetitive explanation or justification for the reverse

   payment agreement.

           274.   If not for the reverse payment settlement agreement between Merck and

   Glenmark, Glenmark could and would have entered the market much sooner than it did, as early

   as December 6, 2011, with immediate competition from a Merck authorized generic and full

   competition with other generics by approximately May 2012. Instead, Glenmark/Par did not

   release its generic until December 12, 2016, Merck never launched an authorized generic, and

   generic entry by other manufacturers could not occur until June 12, 2017.

     VI.    EFFECTS OF THE SCHEME ON COMPETITION AND DAMAGES TO THE
                    DIRECT PURCHASER PLAINTIFFS AND THE CLASS

           275.   Merck’s U.S. sales of Zetia were approximately $1.3 billion in 2010, $1.4 billion

   in 2012, $1.5 billion in 2014, and $2.6 billion in 2016. These amounts represent billions of

   dollars more in sales than Merck would have achieved absent the defendants’ unlawful scheme

   to impair generic competition. Generic Zetia products would have been priced at a fraction of the

   cost of brand Zetia, and would have quickly captured the vast majority of the market for

   ezetimibe.

           276.   Merck’s and Glenmark/Par’s unlawful agreement impaired and delayed the sale

   of generic Zetia in the United States and unlawfully enabled Merck to sell its branded Zetia at



                                                   77
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 83 of 101 PageID# 5171



   artificially inflated prices, and then allowed Glenmark/Par to sell its generic Zetia at artificially

   inflated prices. But for Merck’s unlawful conduct, generic competitors would have been able to

   compete, unimpeded, with their own generic versions of Zetia, at a much earlier date.

          277.    Were it not for the defendants’ anticompetitive conduct, the direct purchaser

   plaintiffs and other members of the class would have: (1) purchased lower-priced generic Zetia,

   instead of the higher-priced brand Zetia, during the period when Glenmark delayed its entry to

   the market; (2) paid a lower price for generic Zetia products during Glenmark’s 180-day

   exclusivity period; and (3) paid lower prices for generic Zetia products, as a result of the entry of

   generics at an earlier date, sooner.

          278.    As a consequence, the direct purchaser plaintiffs and other members of the class

   have sustained substantial losses and damage to their business and property in the form of

   overcharges, the exact amount of which will be the subject of proof at trial.

                           VII.    MARKET POWER AND DEFINITION

          279.    The pharmaceutical marketplace is characterized by a “disconnect” between

   product selection and the payment obligation. State laws prohibit pharmacists from dispensing

   many pharmaceutical products, including Zetia, to patients without a prescription. The

   prohibition on dispensing certain products without a prescription creates this disconnect. The

   patient’s doctor chooses which product the patient will buy while patient (and in most cases his

   or her insurer) has the obligation to pay for the product.

          280.    Brand manufacturers, including Merck, exploit this price disconnect by

   employing large sales forces that visit doctors’ offices and persuade them to prescribe the brand

   manufacturers’ products. These sales representatives do not advise doctors of the cost of the

   branded products. Studies show that doctors typically are not aware of the relative costs of brand

   pharmaceuticals and, even when they are aware of the relative costs, they are largely insensitive


                                                     78
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 84 of 101 PageID# 5172



   to price differences because they do not pay for the products. The result is a marketplace in

   which price plays a comparatively unimportant role in product selection.

          281.    The relative unimportance of price in the pharmaceutical marketplace reduces

   what economists call the price elasticity of demand – the extent to which unit sales go down

   when price goes up. This reduced price elasticity, in turn, gives brand manufacturers the ability

   to raise price substantially above marginal cost without losing so many sales as to make the price

   increase unprofitable. The ability to profitably raise prices substantially above marginal costs is

   what economists and antitrust courts refer to as market power. The result of these pharmaceutical

   market imperfections and marketing practices is that brand manufacturers gain and maintain

   market power with respect to many branded prescription pharmaceuticals, including Zetia.

          282.    Before December 12, 2016, Merck had monopoly power in the market for Zetia

   because it had the power to exclude competition and/or raise or maintain the price of ezetimibe at

   supra-competitive levels without losing enough sales to make supra-competitive prices

   unprofitable. From December 12, 2016 to June 12, 2017, Merck and Glenmark/Par combined

   had substantial market power in the market for Zetia and its generic equivalent, because they had

   the power to exclude competition and/or raise or maintain the price of ezetimibe at supra-

   competitive levels without losing enough sales to make supra-competitive prices unprofitable.

          283.    Before December 12, 2016, a small but significant, non-transitory increase to the

   price of brand Zetia would not have caused a significant loss of sales. From December 12, 2016

   forward, a small but significant, non-transitory increase in the price of generic Zetia would not

   have caused a significant loss of sales.

          284.    Brand Zetia does not exhibit significant, positive cross-elasticity of demand with

   respect to price with any other ezetimibe product or treatment for hypercholesterolemia other




                                                    79
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 85 of 101 PageID# 5173



   than AB-rated generic versions of Zetia.

          285.    Brand Zetia is differentiated from all other ezetimibe products, and all other

   hypercholesterolemia treatments, other than the AB-rated generic versions of brand Zetia.

          286.    Merck (and, later, Merck and Glenmark/Par) needed to control only brand Zetia

   and its AB-rated generic equivalents, and no other products, in order to maintain the price of

   ezetimibe profitably at supracompetitive prices. Only the market entry of competing, AB-rated

   generic versions would render the defendants unable to profitably maintain their prices for Zetia

   without losing substantial sales.

          287.    During the 180-day exclusion period, Merck sold brand Zetia and Glenmark/Par

   sold generic Zetia at prices well in excess of marginal costs and in excess of the competitive

   price, and, therefore, Merck and Glenmark/Par enjoyed high profit margins.

          288.    The defendants had, and exercised, the power to exclude generic competition to

   brand Zetia.

          289.    At all material times, high barriers to entry, including regulatory protections and

   high costs of entry and expansion, protected branded Zetia from the forces of price competition.

          290.    There is direct evidence of market power and anticompetitive effects available in

   this case sufficient to show the defendants’ ability to control the price of Zetia and generic Zetia,

   and to exclude relevant competitors, without the need to show the relevant antitrust markets. The

   direct evidence consists of, inter alia, the following facts: (a) generic Zetia would have entered

   the market at a much earlier date, at a substantial discount to brand Zetia, but for defendants’

   anticompetitive conduct; (b) Merck’s gross margin on Zetia (including the costs of ongoing

   research/development and marketing) at all relevant times was very high; and (c) Merck never

   lowered the price of Zetia to the competitive level in response to the pricing of other brand or




                                                    80
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 86 of 101 PageID# 5174



   generic drugs other than the AB-rated generic Zetia.

          291.    To the extent proof of monopoly power by defining a relevant product market is

   required, the plaintiff alleges that the relevant antitrust market is the market for Zetia and its AB-

   rated generic equivalents.

          292.    The United States, the District of Columbia, and the U.S. territories constitute the

   relevant geographic market.

          293.    Merck’s market share in the relevant market was 100% until December 12, 2016,

   after which Merck and Glenmark/Par, collectively, had 100% market share in the relevant

   market until June of 2017, when Teva, Mylan, Sandoz, Amneal, Apotex, Ohm Laboratories/Sun

   Pharmaceuticals, Zydus, and Watson Laboratories all launched generic Zetia products.

                                      VIII. MARKET EFFECTS

          294.    The defendants willfully and unlawfully maintained their market power by

   engaging in an overarching scheme to exclude competition. The defendants designed a scheme to

   delay competition on the products’ merits, to further Merck’s anticompetitive purpose of

   forestalling generic competition against Zetia, in which Glenmark/Par cooperated in order to

   increase its own profits. The defendants carried out the scheme with the anticompetitive intent

   and effect of maintaining supra-competitive prices for ezetimibe tablets.

          295.    The defendants’ acts and practices had the purpose and effect of restraining

   competition unreasonably and injuring competition by protecting brand Zetia, and later

   Glenmark/Par’s generic Zetia, from competition. These actions allowed the defendants to

   maintain a monopoly and exclude competition in the market for Zetia and its AB-rated generic

   equivalents, to the detriment of the direct purchaser plaintiffs and all other members of the direct

   purchaser class.

          296.    The defendants’ exclusionary conduct delayed generic competition and


                                                    81
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 87 of 101 PageID# 5175



   unlawfully enabled Merck and Glenmark/Par to sell Zetia without further generic competition.

   Were it not for the defendants’ illegal conduct, one or more additional generic versions of Zetia

   would have entered the market sooner, and Glenmark/Par’s generic would have faced

   competition during its 180-day exclusivity period from a Merck authorized generic.

          297.    The defendants’ illegal acts and conspiracy to delay generic competition for Zetia

   caused the direct purchaser plaintiffs and all members of the class to pay more than they would

   have paid for ezetimibe absent this illegal conduct.

          298.    If generic competitors had not been unlawfully prevented from entering the

   market earlier and competing in the relevant markets, direct purchasers, such as the direct

   purchaser plaintiffs and members of the class, would have paid less for ezetimibe by (a) paying

   lower prices on their remaining brand purchases of Zetia, (b) substituting purchases of less-

   expensive generic Zetia for their purchases of more-expensive brand Zetia, and/or (c) purchasing

   generic Zetia at lower prices sooner.

          299.    Thus, the defendants’ unlawful conduct deprived the direct purchaser plaintiffs

   and members of the class of the benefits from the competition that the antitrust laws are designed

   to ensure.

        IX.      ANTITRUST IMPACT AND IMPACT ON INTERSTATE COMMERCE

          300.    During the relevant time period, the defendants manufactured, sold, and shipped

   Zetia and generic Zetia across state lines in an uninterrupted flow of interstate commerce.

          301.    During the relevant time period, the direct purchaser plaintiffs and members of

   the class purchased substantial amounts of Zetia and/or generic Zetia directly from the

   defendants. As a result of the defendants’ illegal conduct, the plaintiff and the members of the

   class were compelled to pay, and did pay, artificially inflated prices for Zetia and generic Zetia.

          302.    During the relevant time period, the defendants used various devices to effectuate


                                                    82
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 88 of 101 PageID# 5176



   the illegal acts alleged herein, including the United States mail, interstate and foreign travel, and

   interstate and foreign wire commerce. All the defendants engaged in illegal activities, as charged

   in herein, within the flow of, and substantially affecting, interstate commerce.

          303.    The defendants’ conduct was within the flow of, and was intended to have and did

   have a substantial effect on, interstate commerce of the United States, including in this district.

          304.    During the class period, each defendant, or one or more of each defendant’s

   affiliates, used the instrumentalities of interstate commerce to join or effectuate the scheme. The

   scheme in which the defendants participated had a direct, substantial, and reasonably foreseeable

   effect on interstate commerce.

                              X.      CLASS ACTION ALLEGATIONS

          305.    The direct purchaser plaintiffs bring this action on behalf of themselves and all

   others similarly situated under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure:

                  All persons or entities in the United States and its territories that
                  purchased Zetia or generic Zetia in any form directly from Merck,
                  Glenmark/Par, or any other generic Zetia manufacturer (including,
                  but not limited to, Teva, Sandoz, Amneal, Apotex, Aurobindo,
                  Alkem Laboratories, Ohm Laboratories/Sun Pharmaceuticals,
                  Zydus, and Watson) or any agents, predecessors, or successors
                  thereof from December 6, 2011 until the effects of the defendants’
                  conduct cease (the “class”).

          306.    Excluded from the class are Merck, Glenmark, Par, and any of their officers,

   directors, management, employees, parents, subsidiaries, and affiliates.

          307.    Also excluded from the class are the government of the United States and all

   agencies thereof, and all state or local governments and all agencies thereof.

          308.    The class seeks damages for at least the four years preceding the date the

   complaint is filed.

          309.    Members of the direct purchaser class are so numerous and geographically



                                                    83
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 89 of 101 PageID# 5177



   dispersed that joinder of all members is impracticable. The plaintiff believes that the class is

   numerous and widely dispersed throughout the United States. Moreover, given the costs of

   complex antitrust litigation, it would be uneconomic for many plaintiffs to bring individual

   claims and join them together. The class is readily identifiable from information and records in

   the defendants’ possession.

          310.    The direct purchaser plaintiffs’ claims are typical of the claims of the members of

   the class. The direct purchaser plaintiffs and all members of the direct purchaser class were

   damaged by the same wrongful conduct of the defendants – i.e., as a result of the defendants’

   conduct, they paid artificially inflated prices for Zetia and any available AB-rated generic

   equivalents.

          311.    The direct purchaser plaintiffs will fairly and adequately protect and represent the

   interests of the class. The interests of the direct purchaser plaintiffs are coincident with, and not

   antagonistic to, those of the other members of the class.

          312.    Counsel who represent the direct purchaser plaintiffs are experienced in the

   prosecution of class action antitrust litigation, and have particular experience with class action

   antitrust litigations involving pharmaceutical products.

          313.    Questions of law and fact common to the members of the class predominate over

   questions that may affect only individual class members, because the defendants have acted on

   grounds generally applicable to the entire class, thereby making overcharge damages with

   respect to the class as a whole appropriate. Such generally applicable conduct is inherent in the

   defendants’ wrongful conduct.

          314.    Questions of law and fact common to the class include:

                  a.      Whether the defendants unlawfully maintained monopoly power through
                          all or part of their overall anticompetitive generic suppression scheme;



                                                     84
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 90 of 101 PageID# 5178



                b.     To the extent such justifications exist, whether there were less restrictive
                       means of achieving them;

                c.     Whether direct proof of the defendants’ monopoly power is available and,
                       if so, whether it is sufficient to prove the defendants’ monopoly power
                       without the need to define the relevant market;

                d.     Whether the defendants’ scheme, in whole or in part, has substantially
                       affected interstate commerce;

                e.     Whether the defendants’ unlawful agreement, in whole or in part, caused
                       antitrust injury through overcharges to the business or property of the
                       plaintiff and the members of the class;

                f.     Whether defendants conspired to delay generic competition for Zetia;

                g.     Whether, pursuant to the reverse payment agreement, Merck’s promise not
                       to compete against Glenmark/Par’s generic product constituted a payment;

                h.     Whether Merck’s agreement with Glenmark/Par was necessary to yield
                       some cognizable, non-pretextual procompetitive benefit;

                i.     Whether Merck’s compensation to Glenmark/Par was large and
                       unexplained;

                j.     Whether the reverse payment agreement created a bottleneck to further
                       delay generic competition for Glenmark/Par;

                k.     Whether the reverse payment harmed competition;

                l.     Whether, before December 12, 2016, Merck possessed the ability to
                       control prices and/or exclude competition for Zetia;

                m.     Whether, from December 12, 2016 through June 12, 2017, Merck,
                       Glenmark, and Par possessed the ability to control prices and/or exclude
                       competition for Zetia;

                n.     Whether the defendants’ unlawful monopolistic conduct was a substantial
                       contributing factor in causing some amount of delay of the entry of AB-
                       rated generic Zetia;

                o.     Determination of a reasonable estimate of the amount of delay the
                       defendants’ unlawful monopolistic conduct caused, and;

                p.     The quantum of overcharges paid by the class in the aggregate.

         315.   Class action treatment is a superior method for the fair and efficient adjudication




                                                 85
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 91 of 101 PageID# 5179



   of the controversy. Such treatment will permit a large number of similarly-situated persons to

   prosecute their common claims in a single forum simultaneously, efficiently, and without the

   unnecessary duplication of evidence, effort, or expense that numerous individual actions would

   engender. The benefits of proceeding through the class mechanism, including providing injured

   persons or entities a method for obtaining redress on claims that could not practicably be pursued

   individually, substantially outweighs potential difficulties in management of this class action.

          316.    The direct purchaser plaintiffs know of no special difficulty to be encountered in

   litigating this action that would preclude its maintenance as a class action.

            XI.     CONCEALMENT TOLLED THE STATUTE OF LIMITATIONS

          317.    A cause of action accrued for the direct purchaser plaintiffs each time defendants

   sold a product to direct purchaser plaintiffs at a supra-competitive price made possible by their

   anticompetitive conduct. And each sale by defendants of a product at a supra-competitive

   constituted another overt act in furtherance of their anticompetitive scheme. Accordingly, direct

   purchaser plaintiffs are entitled to recover all damages on all sales that defendants made to direct

   purchaser plaintiffs at supra-competitive prices within four years of the filing of this lawsuit.

          318.    Due to defendants’ concealment of their unlawful conduct, however, direct

   purchaser plaintiffs and members of the class are entitled to recover damages reaching back even

   beyond four years of the filing of this complaint. That Merck paid Glenmark/Par in the form of a

   no-AG promise was not discoverable until after Glenmark/Par launched their generic ezetimibe

   in December 2016. At that time, Merck did not launch an authorized generic then, or after six

   months, or ever. Merck and Glenmark had earlier disclosed only cursory information about the

   existence of the settlement. The direct purchaser plaintiffs and members of the class had no

   knowledge of the defendants’ unlawful self-concealing scheme and could not have discovered

   the scheme and conspiracy through the exercise of reasonable diligence more than four years


                                                    86
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 92 of 101 PageID# 5180



   before the filing of this complaint.

          319.    This is true because of the nature of the defendants’ scheme was self-concealing

   and because the defendants employed deceptive tactics and techniques of secrecy to avoid

   detection of, and to conceal, their contract, combination, conspiracy and scheme.

          320.    The defendants and co-conspirators wrongfully and affirmatively concealed the

   existence of their ongoing combination and conspiracy from plaintiff and members of the class

   by, among other things:

                  a.      Concealing the fact of Merck’s agreement not to launch a competing
                          authorized generic Zetia product in exchange for Glenmark and Par’s
                          agreement not to market their competing generic product until December
                          12, 2016;

                  b.      Concealing the fact that the purpose of the no-AG agreement was to
                          provide compensation to Glenmark and Par in connection with the
                          settlement of the patent litigation and the December 2016 entry date for
                          Glenmark’s generic product; and

                  c.      Filing documents with the United States Securities and Exchange
                          Commission that failed to disclose the existence or nature of the payments
                          made.

          321.    Because the scheme and conspiracy were both self-concealing and affirmatively

   concealed by the defendants, the direct purchaser plaintiffs and members of the class had no

   knowledge of the scheme and conspiracy more than four years before the filing of this

   complaint; nor did they have the facts or information that would have caused a reasonably

   diligent person to investigate whether a conspiracy existed.

          322.    The direct purchaser plaintiffs and members of the class also lacked the facts and

   information necessary to form a good faith basis for believing that any legal violations had

   occurred. Reasonable diligence on the part of the direct purchaser plaintiffs and members of the

   class would not have uncovered those facts more than four years before the filing of this

   complaint.


                                                   87
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 93 of 101 PageID# 5181



          323.    As a result of the defendants’ fraudulent concealment, all applicable statutes of

   limitations affecting the plaintiff’s and class members’ claims have been tolled.

                                    XII.   CLAIMS FOR RELIEF

                               COUNT ONE – VIOLATION OF 15 U.S.C. § 1
                              (AGAINST MERCK, GLENMARK, AND PAR)

          324.    The direct purchaser plaintiffs hereby repeat and incorporate by reference each

   preceding and succeeding paragraph as though fully set forth herein.

          325.    Merck, Glenmark, and Par violated 15 U.S.C. § 1 by entering into an unlawful

   reverse payment agreement that restrained competition in the market for Zetia and its generic

   equivalents.

          326.    Direct purchasers have been injured in their business or property by the violation

   of 15 U.S.C. § 1. The direct purchasers’ injury consists of having paid higher prices for its

   ezetimibe requirements than it would have paid in the absence of those violations. Such injury,

   called “overcharges,” is of the type that the antitrust laws were designed to prevent, and it flows

   from that which makes the defendants’ conduct unlawful. FWK, as an assignee of direct

   purchaser Frank W. Kerr Co., RDC, as a direct purchaser, and Cesar Castillo, Inc., as a direct

   purchaser, are the proper entities to bring a case concerning this conduct.

          327.    From the launch of brand Zetia in 2002 through December 12, 2016, Merck

   possessed monopoly power in the relevant market – i.e., the market for sales of ezetimibe in the

   United States. But for the defendants’ wrongful conduct, as alleged herein, Merck should have

   lost its monopoly power in the relevant market as early as December 6, 2011 and in any event

   well before December 12, 2016.

          328.    On or about May 10, 2010, Merck, Glenmark, and Par entered into a reverse

   payment agreement, a continuing illegal contract, combination, and restraint of trade under



                                                    88
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 94 of 101 PageID# 5182



   which Merck paid Glenmark substantial consideration in exchange for Glenmark/Par’s

   agreement to delay bringing its generic version of Zetia to the market, the purpose and effect of

   which were to: (a) delay generic entry of Zetia in order to lengthen the period in which Merck’s

   brand Zetia could monopolize the market and make supra-competitive profits; (b) keep an

   authorized generic off the market during Glenmark/Par’s 180-day generic exclusivity period,

   thereby allowing Glenmark to monopolize the generic market for Zetia during that period, and

   allowing Glenmark to make supra-competitive profits; and (c) raise and maintain the prices that

   the direct purchaser plaintiffs and other members of the class would pay for Zetia at supra-

   competitive levels until at least June 12, 2017.

          329.    From December 12, 2016 through June 12, 2017, Merck shared its monopoly

   power with Glenmark and Par, and the three companies jointly maintained an illegal monopoly

   throughout that time.

          330.    The May 2010 reverse payment agreement covered a sufficiently substantial

   percentage of the relevant market to harm competition.

          331.    Merck, Glenmark, and Par are liable for this reverse payment agreement under a

   “rule of reason” standard under the antitrust laws.

          332.    There is and was no legitimate, non-pretextual, pro-competitive business

   justification for this reverse payment agreement that outweighs its harmful effect on direct

   purchasers and competition. Even if there were some conceivable and cognizable justification,

   the payment was not necessary to achieve such a purpose.

          333.    As a direct and proximate result of Merck’s, Glenmark’s, and Par’s

   anticompetitive conduct, including the reverse payment, the direct purchaser plaintiffs were

   harmed.




                                                      89
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 95 of 101 PageID# 5183



                          COUNT TWO – VIOLATION OF 15 U.S.C. § 2
                          (AGAINST MERCK, GLENMARK, AND PAR)

          334.    The direct purchaser plaintiffs hereby repeat and incorporate by reference each

   preceding and succeeding paragraph as though fully set forth herein.

          335.    Merck, Glenmark, and Par entered into a conspiracy to monopolize in violation of

   15 U.S.C. § 2 by entering into the reverse payment agreement.

          336.    Direct purchasers have been injured in their business or property by the violation

   of 15 U.S.C. § 2. Such injury consists of having paid higher prices for their ezetimibe

   requirements than they would have paid in the absence of those violations. Such injury is of the

   type antitrust laws were designed to prevent, and it flows from that which makes the defendants’

   conduct unlawful. FWK, RDC, and Cesar Castillo, Inc. are the proper entities to bring a case

   concerning this conduct.

                                XIII. DEMAND FOR JUDGMENT

          337.    WHEREFORE, the direct purchaser plaintiffs, on behalf of themselves and the

   proposed class, respectfully demand that this Court:

                  a.     Determine that this action may be maintained as a class action pursuant to
                         Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, and direct
                         that reasonable notice of this action, as provided by Rule 23(c)(2), be
                         given to the class, and declare the direct purchaser plaintiffs as the
                         representatives of the class;

                  b.     Enter joint and several judgments against the defendants and in favor of
                         the direct purchaser plaintiffs and the class;

                  c.     Award the class damages (i.e., three times overcharges) in an amount to be
                         determined at trial;

                  d.     Award the direct purchaser plaintiffs and the class their costs of suit,
                         including reasonable attorneys’ fees as provided by law; and

                  e.     Award such further and additional relief as the case may require and the
                         Court may deem just and proper under the circumstances.




                                                   90
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 96 of 101 PageID# 5184



                                         XIV. JURY DEMAND

              338.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the direct purchaser

   plaintiffs, on behalf of themselves and the proposed class, demand a trial by jury on all issues so

   triable.




                                                     91
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 97 of 101 PageID# 5185



   Dated: June 27, 2019               Respectfully submitted,

                                      /s/ William H. Monroe, Jr.
                                      William H. Monroe, Jr. (VSB No. 27441)
                                      Marc C. Greco (VSB No. 41496)
                                      Kip A. Harbison (VSB No. 38648)
                                      Michael A. Glasser (VSB No. 17651)
                                      Glasser And Glasser, P.L.C.
                                      Crown Center, Suite 600
                                      580 East Main Street
                                      Norfolk, VA 23510
                                      Telephone: (757) 625-6787
                                      Facsimile: (757) 625-5959
                                      bill@glasserlaw.com
                                      marcg@glasserlaw.com
                                      kip@glasserlaw.com
                                      michael@glasserlaw.com

                                      Liaison Counsel for Direct Purchaser Plaintiffs
                                      FWK Holdings, LLC, Rochester Drug Cooperative,
                                      Inc., Cesar Castillo, Inc. and the Proposed Direct
                                      Purchaser Class

                                      Thomas M. Sobol
                                      Kristen A. Johnson
                                      Edward Notargiacomo
                                      Hannah Schwarzschild
                                      Bradley Vettraino
                                      Hagens Berman Sobol Shapiro LLP
                                      55 Cambridge Parkway, Suite 301
                                      Cambridge, MA 02142
                                      Tel.: (617) 482-3700
                                      Fax: (617) 482-3003
                                      tom@hbsslaw.com
                                      kristenj@hbsslaw.com
                                      ed@hbsslaw.com
                                      hannahs@hbsslaw.com
                                      bradleyv@hbsslaw.com

                                      Lead Counsel for the Proposed Direct Purchaser
                                      Class
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 98 of 101 PageID# 5186



                                      Steve D. Shadowen
                                      D. Sean Nation
                                      Hilliard & Shadowen LLP
                                      1135 W. 6th Street, Suite 125
                                      Austin, TX 78703
                                      Telephone: (855) 344-3298
                                      steve@hilliardshadowen.com
                                      sean@hilliardshadowen.com

                                      Joseph H. Meltzer
                                      Terence S. Ziegler
                                      Kessler Topaz Meltzer & Check LLP
                                      280 King of Prussia Road
                                      Radnor, PA 19087
                                      Telephone: (610) 667-7706
                                      Facsimile: (610) 667-7056
                                      jmeltzer@ktmc.com
                                      tziegler@ktmc.com

                                      John D. Radice
                                      Radice Law Firm, P.C.
                                      475 Wall Street
                                      Princeton, NJ 08540
                                      Telephone: (646) 245-8502
                                      Facsimile: (609) 385-0745
                                      jradice@radicelawfirm.com

                                      Joseph M. Vanek
                                      David P. Germaine
                                      John P. Bjork
                                      Paul E. Slater
                                      Matthew T. Slater
                                      Sperling & Slater, P.C.
                                      55 W. Monroe, Suite 3200
                                      Chicago, IL 60603
                                      Telephone: (312) 641-3200
                                      Facsimile: (312) 641-6492
                                      jvanek@sperling-law.com
                                      dgermaine@sperling-law.com
                                      jbjork@sperling-law.com
                                      pes@sperling-law.com
                                      mslater@sperling-law.com
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 99 of 101 PageID# 5187



                                      Sharon K. Robertson
                                      Donna M. Evans
                                      Cohen Milstein Sellers & Toll PLLC
                                      88 Pine Street, 14th Floor
                                      New York, NY 10005
                                      Telephone: (212) 838-7797
                                      Facsimile: (212) 838-7745
                                      srobertson@cohenmilstein.com
                                      devans@cohenmilstein.com

                                      Counsel for Plaintiff FWK Holdings, LLC and the
                                      Proposed Direct Purchaser Class

                                      David F. Sorensen
                                      Zachary D. Caplan
                                      Berger & Montague, P.C.
                                      1818 Market Street, Suite 3600
                                      Philadelphia, PA 19103
                                      Telephone: (215) 875-3000
                                      Facsimile: (215) 875-4604
                                      dsorensen@bm.net
                                      zcaplan@bm.net

                                      Peter R. Kohn
                                      Joseph T. Lukens
                                      Faruqi & Faruqi, LLP
                                      1617 John F. Kennedy Boulevard, Suite 1550
                                      Philadelphia, PA 19103
                                      Telephone: (215) 277-5770
                                      pkohn@faruqilaw.com
                                      jlukens@faruqilaw.com

                                      Bradley J. Demuth
                                      Faruqi & Faruqi, LLP
                                      685 3rd Avenue, 26th Floor
                                      New York, NY 10017
                                      Telephone: (212) 983-9330
                                      Facsimile: (212) 983-9331
                                      bdemuth@faruqilaw.com

                                      Barry Taus
                                      Archana Tamoshunas
                                      Kevin Landau
                                      Taus, Cebulash & Landau, LLP
                                      80 Maiden Lane, Suite 1204
                                      New York, NY 10038
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 100 of 101 PageID# 5188



                                      Telephone: (646) 873-7654
                                      btaus@tcllaw.com
                                      atamoshunas@tcllaw.com
                                      klandau@tcllaw.com

                                      Counsel for Plaintiff Rochester Drug Cooperative,
                                      Inc. and the Proposed Direct Purchaser Class

                                      Linda P. Nussbaum
                                      Nussbaum Law Group, P.C.
                                      1211 Avenue of the Americas, 40th Floor
                                      New York, NY 10036-8718
                                      Telephone: (917) 438-9189
                                      lnussbaum@nussbaumpc.com

                                      Jayne A. Goldstein
                                      Shepherd, Finkelman, Miller & Shah, LLP
                                      1625 North Commerce Parkway, Ste. 320
                                      Fort Lauderdale, FL 33326
                                      Tel.: (654) 515-0123
                                      Facsimile: (866) 300-7367
                                      jgoldstein@sfmslaw.com

                                      Counsel for Plaintiff Cesar Castillo, Inc. and the
                                      Proposed Direct Purchaser Class
Case 2:18-md-02836-RBS-DEM Document 315 Filed 06/27/19 Page 101 of 101 PageID# 5189



                                    CERTIFICATE OF SERVICE

           I hereby certify that on June 27, 2019, I electronically filed the foregoing with the Clerk

    of Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

    counsel of record who have made a formal appearance.


    Dated: June 27, 2019                                         /s/William H. Monroe, Jr.
                                                                 William H. Monroe, Jr.
